Exhibit 10.1

 

REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT

 

between

 

ACCESS WORLDWIDE COMMUNICATIONS, INC.,

ASH CREEK, INC.,

AWWC NEW JERSEY HOLDINGS, INC.,

TELEMANAGEMENT SERVICES, INC., and

TLM HOLDINGS CORP.

(“Borrowers”)

 

and

 

CAPITALSOURCE FINANCE LLC

 

Dated as of

June 10, 2003



--------------------------------------------------------------------------------

REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

TABLE OF CONTENTS

 

               Page


--------------------------------------------------------------------------------

I.

   DEFINITIONS    1          1.1.    General Terms    1

II.

   ADVANCES, PAYMENT AND INTEREST    1          2.1.    The Revolving Facility
   1          2.2.    The Revolving Note; Maturity    2          2.3.   
Interest    3          2.4.    Revolving Facility Disbursements; Requirement to
Deliver Borrowing Certificate    3          2.5.    Revolving Facility
Collections; Repayment; Borrowing Availability and Lockbox    3          2.6.   
Term Loan    4          2.7.    Interest on the Term Note    4          2.8.   
Repayment of Term Loan; Maturity    5          2.9.    Intentionally Omitted   
5          2.10.    Promise to Pay; Manner of Payment    5          2.11.   
Repayment of Excess Advances    5          2.12.    Other Mandatory Prepayments
   5          2.13.    Payments by Lender    6          2.14.    Grant of
Security Interest; Collateral    6          2.15.    Collateral Administration
   7          2.16.    Power of Attorney    8

III.

   FEES AND OTHER CHARGES;    9          3.1.    Commitment Fee    9     
    3.2.    Unused Line Fee    9          3.3.    Collateral Management Fee    9
         3.4.    Early Termination Fees    9          3.5.    Computation of
Fees; Lawful Limits    10          3.6.    Default Rate of Interest    10     
    3.7.    Acknowledgement of Joint and Several Liability    10          3.8.
   Additional Participation Fee    10

IV.

   CONDITIONS PRECEDENT    11          4.1.    Conditions to Initial Advance,
Funding of Term Loan, Issuance of Letter of Credit and Closing    11     
    4.2.    Conditions to Each Advance, Funding of Term Loan and Issuance of
Letter of Credit    13

V.

   REPRESENTATIONS AND WARRANTIES    14          5.1.    Organization and
Authority    14          5.2.    Loan Documents    14          5.3.   
Subsidiaries, Capitalization and Ownership Interests    14          5.4.   
Properties    15          5.5.    Other Agreements    15          5.6.   
Litigation    15          5.7.    Hazardous Materials    16          5.8.    Tax
Returns; Governmental Reports    16

 



--------------------------------------------------------------------------------

         5.9.    Financial Statements and Reports    16          5.10.   
Compliance with Law    16          5.11.    Intellectual Property    17     
    5.12.    Licenses and Permits; Labor    17          5.13.    No Default   
17          5.14.    Disclosure    17          5.15.    Existing Indebtedness;
Investments, Guarantees and Certain Contracts    17          5.16.    Other
Agreements    18          5.17.    Insurance    18          5.18.    Names;
Location of Offices, Records and Collateral    18          5.19.   
Non-Subordination    18          5.20.    Accounts    18          5.21.   
Convertible Note Offering    18          5.22.    Survival    19

VI.

   AFFIRMATIVE COVENANTS    19          6.1.    Financial Statements, Reports
and Other Information    19          6.2.    Payment of Obligations    21     
    6.3.    Conduct of Business and Maintenance of Existence and Assets    21  
       6.4.    Compliance with Legal and Other Obligations    22          6.5.
   Insurance    22          6.6.    True Books    22          6.7.   
Inspection; Periodic Audits    22          6.8.    Further Assurances; Post
Closing    23          6.9.    Payment of Indebtedness    23          6.10.   
Lien Searches    23          6.11.    Use of Proceeds    23          6.12.   
Collateral Documents; Security Interest in Collateral    23          6.13.   
Additional Convertible Notes    24          6.14.    Taxes and Other Charges   
24

VII.

   NEGATIVE COVENANTS    25          7.1.    Financial Covenants    25     
    7.2.    Permitted Indebtedness    25          7.3.    Permitted Liens    25
         7.4.    Investments; New Facilities or Collateral; Subsidiaries    26  
       7.5.    Dividends; Redemptions    26          7.6.    Transactions with
Affiliates    27          7.7.    Charter Documents; Fiscal Year; Dissolution;
Use of Proceeds    27          7.8.    Truth of Statements    27          7.9.
   IRS Form 8821    28          7.10.    Payment on Subordinated Debt    28

VIII.

   EVENTS OF DEFAULT    28

IX.

   RIGHTS AND REMEDIES AFTER DEFAULT    30          9.1.    Rights and Remedies
   30          9.2.    Application of Proceeds    31          9.3.    Rights of
Lender to Appoint Receiver    32          9.4.    Rights and Remedies not
Exclusive    32

 

2



--------------------------------------------------------------------------------

X.

   WAIVERS AND JUDICIAL PROCEEDINGS    32          10.1.    Waivers    32     
    10.2.    Delay; No Waiver of Defaults    32          10.3.    Jury Waiver   
33          10.4.    Cooperation in Discovery and Litigation    33

XI.

   EFFECTIVE DATE AND TERMINATION    33          11.1.    Effectiveness and
Termination    33          11.2.    Survival    34

XII.

   MISCELLANEOUS    34          12.1.    Governing Law; Jurisdiction; Service of
Process; Venue    34          12.2.    Successors and Assigns; Participations;
New Lenders    34          12.3.    Application of Payments    35          12.4.
   Indemnity    35          12.5.    Notice    36          12.6.   
Severability; Captions; Counterparts; Facsimile Signatures    36          12.7.
   Expenses    36          12.8.    Entire Agreement    37          12.9.   
Lender Approvals    37          12.10.    Confidentiality and Publicity    37  
       12.11.    Release of Lender    37          12.12.    Agent    38

 

3



--------------------------------------------------------------------------------

REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT

 

THIS REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT (the “Agreement”) dated
as of June 10, 2003, is entered into between ACCESS WORLDWIDE COMMUNICATIONS,
INC., a Delaware corporation (“Parent”), ASH CREEK, INC., a Delaware corporation
(“Ash”), AWWC NEW JERSEY HOLDINGS, INC., a Delaware corporation (“AWWC”),
TELEMANAGEMENT SERVICES, INC., a Delaware corporation (“Telemanagement”), TLM
HOLDINGS CORP., a Delaware corporation (“TLM”), (individually and collectively,
the “Borrower”), and CAPITALSOURCE FINANCE LLC, a Delaware limited liability
company (the “Lender”).

 

WHEREAS, Borrower has requested that Lender make available to Borrower a
revolving credit facility (the “Revolving Facility”) in a maximum principal
amount at any time outstanding of up to Ten Million Dollars ($10,000,000.00)
(the “Facility Cap”), and a term loan (the “Term Loan”) in a maximum principal
amount of Five Hundred Thousand Dollars ($500,000.00) (which is included under
the Facility Cap) (the “Maximum Term Loan Amount”), the proceeds of which shall
be used by Borrower for refinancing Borrower’s existing obligations and
indebtedness and working capital needs in connection with its sales, marketing,
and medical education services business to the pharmaceutical,
telecommunications and consumer products industries; and

 

WHEREAS, Lender is willing to make the Revolving Facility and the Term Loan
available to Borrower upon the terms and subject to the conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which hereby are
acknowledged, Borrower and Lender hereby agree as follows:

 

I. DEFINITIONS

 

1.1. General Terms

 

For purposes of this Agreement, in addition to the definitions above and
elsewhere in this Agreement, the terms listed in Appendix A hereto shall have
the meanings given such terms in Appendix A, which is incorporated herein and
made a part hereof. All capitalized terms used which are not specifically
defined shall have meanings provided in Article 9 of the UCC in effect on the
date hereof to the extent the same are used or defined therein. Unless otherwise
specified herein or in Appendix A, any agreement or contract referred to herein
or in Appendix A shall mean such agreement as modified, amended or supplemented
from time to time. Unless otherwise specified, as used in the Loan Documents or
in any certificate, report, instrument or other document made or delivered
pursuant to any of the Loan Documents, all accounting terms not defined in
Appendix A elsewhere in this Agreement shall have the meanings given to such
terms in and shall be interpreted in accordance with GAAP.

 

II. ADVANCES, PAYMENT AND INTEREST

 

2.1. The Revolving Facility

 

(a) Subject to the provisions of this Agreement, Lender shall make Advances to
Borrower under the Revolving Facility from time to time during the Term,
provided that, notwithstanding any other provision of this Agreement, the
aggregate amount of all Advances at any one time outstanding under the Revolving
Facility shall not exceed either of (a) the Facility Cap (less the



--------------------------------------------------------------------------------

outstanding balance of the Term Loan), and (b) the Availability. The Revolving
Facility is a revolving credit facility, which may be drawn, repaid and redrawn,
from time to time as permitted under this Agreement. Any determination as to
whether there is availability within the Borrowing Base for Advances shall be
made by Lender in its Permitted Discretion and is final and binding upon
Borrower. Unless otherwise permitted by Lender, each Advance shall be in an
amount of at least $1,000. Subject to the provisions of this Agreement, Borrower
may request Advances under the Revolving Facility up to and including the value,
in U.S. Dollars, of the sum of (a) eighty-five percent (85%) of the Borrowing
Base of Eligible Billed Receivables, plus (b) twenty-five percent (25%) of the
Borrowing Base of Eligible Pre-Billed Receivables, plus (c) fifty percent (50%)
of the Borrowing Base of Eligible Unbilled Receivables minus, if applicable,
amounts reserved pursuant to this Agreement (such calculated amount being
referred to herein as the “Availability”). Advances under the Revolving Facility
automatically shall be made for the payment of interest on the Revolving Note
and other Obligations on the date when due to the extent available and as
provided for herein.

 

(b) Lender has established the above-referenced advance rate for Availability
and, in its Permitted Discretion, may further adjust the Availability and such
advance rate by applying percentages (known as “liquidity factors”) to Eligible
Receivables by payor class based upon Borrower’s actual recent collection
history for each such payor class in a manner consistent with Lender’s
underwriting practices and procedures, including without limitation Lender’s
review and analysis of, among other things, Borrower’s historical returns,
rebates, discounts, credits and allowances (collectively, the “Dilution Items”).
In accordance with the foregoing, such liquidity factors and the advance rates
for Availability may be adjusted by Lender throughout the Term as warranted by
Lender’s underwriting practices and procedures in its Permitted Discretion.
Also, in addition to the Loan Reserve which has been established on the Closing
Date, Lender shall have the right to establish from time to time, in its
Permitted Discretion, reserves against the Borrowing Base, which reserves shall
have the effect of reducing the amounts otherwise eligible to be disbursed to
Borrower under the Revolving Facility pursuant to this Agreement.

 

2.2. The Revolving Note; Maturity

 

(a) All Advances under the Revolving Facility shall be evidenced by the
Revolving Note, payable to the order of Lender, duly executed and delivered by
Borrower and dated the Closing Date, evidencing the aggregate indebtedness of
Borrower to Lender resulting from Advances under the Revolving Facility, from
time to time. Lender hereby is authorized, but is not obligated, to enter the
amount of each Advance under the Revolving Facility and the amount of each
payment or prepayment of principal or interest thereon in the appropriate spaces
on the reverse of or on an attachment to the Revolving Note. Lender will account
to Borrower monthly with a statement of Advances under the Revolving Facility
and charges and payments made pursuant to this Agreement, and in the absence of
manifest error, such accounting rendered by Lender shall be deemed final,
binding and conclusive unless Lender is notified by Borrower in writing to the
contrary within 15 calendar days of Receipt of each accounting, which notice
shall be deemed an objection only to items specifically objected to therein.

 

(b) All amounts outstanding under the Revolving Note and other Obligations shall
be due and payable in full, if not earlier in accordance with this Agreement, on
the earlier of (i) the occurrence of an Event of Default if required pursuant
hereto or Lender’s demand upon an Event of Default, and (ii) the last day of the
Term (such earlier date being the “Revolving Facility Maturity Date”).

 

2



--------------------------------------------------------------------------------

2.3. Interest

 

Interest on outstanding Advances under the Revolving Note shall be payable
monthly in arrears on the first day of each calendar month at an annual rate of
Prime Rate plus two and three quarters percent (2.75%), provided, however, that,
notwithstanding any provision of any Loan Document, the interest on outstanding
Advances under the Revolving Note shall be not less than seven percent (7.00%),
in each case calculated on the basis of a 360-day year and for the actual number
of calendar days elapsed in each interest calculation period. Interest accrued
on each Advance under the Revolving Note shall be due and payable on the first
day of each calendar month, in accordance with the procedures provided for in
Section 2.5 and Section 2.9, commencing July 1, 2003, and continuing until the
later of the expiration of the Term and the full performance and irrevocable
payment in full in cash of the Obligations and termination of this Agreement.

 

2.4. Revolving Facility Disbursements; Requirement to Deliver Borrowing
Certificate

 

So long as no Default or Event of Default shall have occurred and be continuing,
Borrower may give Lender irrevocable written notice requesting an Advance under
the Revolving Facility by delivering to Lender not later than 11:00 a.m. (New
York City time) at least one but not more than four Business Days before the
proposed borrowing date of such requested Advance (the “Borrowing Date”), a
completed Borrowing Certificate and relevant supporting documentation
satisfactory to Lender, which shall (i) specify the proposed Borrowing Date of
such Advance which shall be a Business Day, (ii) specify the principal amount of
such requested Advance, and (iii) certify the matters contained in Section 4.2.
Each time a request for an Advance is made, and, in any event and regardless of
whether an Advance is being requested, on Tuesday of each week during the Term
(and more frequently if Lender shall so request) until the Obligations are
indefeasibly paid in cash in full and this Agreement is terminated, Borrower
shall deliver to Lender a Borrowing Certificate accompanied by a separate
detailed aging and categorizing of Borrower’s accounts receivable (which
Eligible Billed Receivables to be updated daily and Eligible Prebilled
Receivables and Eligible Unbilled Receivables to be estimated by Borrower, with
such estimates to be supported by documentation acceptable to Lender, in
Lender’s Permitted Discretion) and accounts payable and such other supporting
documentation with respect to the figures and information in the Borrowing
Certificate as Lender shall reasonably request from a credit or security
perspective or otherwise. On each Borrowing Date, Borrower irrevocably
authorizes Lender to disburse the proceeds of the requested Advance to the
appropriate Borrower’s account(s) as set forth on Schedule 2.4 of the Disclosure
Letter, in all cases for credit to the appropriate Borrower (or to such other
account as to which the appropriate Borrower shall instruct Lender) via Federal
funds wire transfer no later than 4:00 p.m. (New York City time).

 

2.5. Revolving Facility Collections; Repayment; Borrowing Availability and
Lockbox

 

Each Borrower shall maintain one or more lockbox accounts (individually and
collectively, the “Lockbox Account”) with one or more banks acceptable to Lender
(each, a “Lockbox Bank”), and shall execute with each Lockbox Bank one or more
agreements acceptable to Lender (individually and collectively, the “Lockbox
Agreement”), and such other agreements related thereto as Lender may require.
Each Borrower shall ensure that all collections of their respective Accounts and
all other cash payments received by any Borrower are paid and delivered directly
from Account Debtors and other Persons into the appropriate Lockbox Account. The
Lockbox Agreements shall provide that the Lockbox Banks immediately will
transfer all funds paid into the Lockbox Accounts into a depository account or
accounts maintained by Lender or an Affiliate of Lender at such bank as Lender
may

 

3



--------------------------------------------------------------------------------

communicate to Borrower from time to time (the “Concentration Account”).
Notwithstanding and without limiting any other provision of any Loan Document,
Lender shall apply, on a daily basis, all funds transferred into the
Concentration Account pursuant to the Lockbox Agreement and this Section 2.5 in
such order and manner as determined by Lender. To the extent that any Accounts
collections of any Borrower or any other cash payments received by any Borrower
are not sent directly to the appropriate Lockbox Account but are received by any
Borrower or any of their Affiliates, such collections and proceeds shall be held
in trust for the benefit of Lender and remitted as soon as commercially
practical (and in any event within three Business Days), in the form received,
to the appropriate Lockbox Account for immediate transfer to the Concentration
Account. Borrower acknowledges and agrees that compliance with the terms of this
Section 2.5 is an essential term of this Agreement, and that, in addition to and
notwithstanding any other rights Lender may have hereunder, under any other Loan
Document, under applicable law or at equity, upon each and every failure by any
Borrower or any of their Affiliates to comply with any such terms Lender shall
be entitled to assess a non-compliance fee which shall operate to increase the
Applicable Rate by two percent (2.0%) per annum during any period of
non-compliance, whether or not a Default or an Event of Default occurs or is
declared, provided that nothing shall prevent Lender from considering any
failure to comply with the terms of this Section 2.5 to be a Default or an Event
of Default. All funds transferred to the Concentration Account for application
to the Obligations under the Revolving Facility shall be applied on the date of
receipt of immediately available funds to reduce the Obligations under the
Revolving Facility, but, for purposes of calculating interest hereunder, shall
be subject to a seven Business Day clearance period. If as the result of
collections of Accounts and/or any other cash payments received by any Borrower
pursuant to this Section 2.5 a credit balance exists with respect to the
Concentration Account, such credit balance shall not accrue interest in favor of
a Borrower, but shall be available to the appropriate Borrower in accordance
with the terms of this Agreement. If applicable, at any time prior to the
execution of all or any of the Lockbox Agreements and operation of all or any of
the Lockbox Accounts, each Borrower and their Affiliates shall direct all
collections or proceeds it receives on Accounts or from other Collateral to the
accounts(s) and in the manner specified by Lender in its Permitted Discretion.

 

2.6. Term Loan

 

Subject to the terms and conditions set forth in this Agreement, Lender agrees
to loan to Borrower on the Closing Date the Maximum Term Loan Amount in the form
of the Term Loan to be constituted of a single draw equal to such Maximum Term
Loan Amount to be disbursed to the appropriate Borrower’s account(s) as set
forth on Schedule 2.6 of the Disclosure Letter. The Term Loan is not a revolving
credit facility, and any repayments of principal shall be applied to permanently
reduce the Term Loan. The Term Loan shall be evidenced by the Term Note.

 

2.7. Interest on the Term Note

 

Interest on the outstanding balance of the Term Loan under the Term Note shall
be payable monthly in arrears on the first day of each calendar month at an
annual rate of the Prime Rate plus five and three quarters percent (5.75%),
provided, however, that, notwithstanding, any other provision of any Loan
Document, the interest on the outstanding principal balance of the Term Loan
under the Term Note shall be not less than ten percent (10%), in each case
calculated on the basis of a 360-day year and for the actual number of calendar
days elapsed in each interest calculation period. Interest accrued on the Term
Loan shall be due and payable on the first day of each calendar month commencing
July 1, 2003, and continuing until the indefeasible payment in full of the Term
Loan and all Obligations under the Term Loan. Advances under the Revolving
Facility shall be made automatically

 

4



--------------------------------------------------------------------------------

for the payment of principal and interest on the Term Loan and other Obligations
on the date when due to the extent available and as provided for herein.

 

2.8. Repayment of Term Loan; Maturity

 

(a) Payment of the outstanding principal balance under the Term Loan (in
addition to interest payments under Section 2.7) shall be made on the first day
of each calendar month commencing on July 1, 2003 in the amount of $83,333.33
per month.

 

(b) The unpaid principal balance of the Term Loan and all other Obligations
under the Term Loan shall be due payable in full, and the Term Note shall
mature, if not earlier in accordance with this Agreement, on December 31, 2003
(the “Term Loan Maturity Date”).

 

2.9. Intentionally Omitted

 

2.10. Promise to Pay; Manner of Payment

 

Borrower absolutely and unconditionally promises to pay principal, interest and
all other amounts payable hereunder, or under any other Loan Document, without
any right of rescission and without any deduction whatsoever, including any
deduction for any setoff, counterclaim or recoupment, and notwithstanding any
damage to, defects in or destruction of the Collateral or any other event,
including obsolescence of any property or improvements. All payments made by
Borrower (other than payments automatically paid through Advances under the
Revolving Facility as provided herein), shall be made only by wire transfer on
the date when due, without offset or counterclaim, in U.S. Dollars, in
immediately available funds to such account as may be indicated in writing by
Lender to Borrower from time to time. Any such payment received after 2:00 p.m.
(New York City time) on the date when due shall be deemed received on the
following Business Day. Whenever any payment hereunder shall be stated to be due
or shall become due and payable on a day other than a Business Day, the due date
thereof shall be extended to, and such payment shall be made on, the next
succeeding Business Day, and such extension of time in such case shall be
included in the computation of payment of any interest (at the interest rate
then in effect during such extension) and/or fees, as the case may be.

 

2.11. Repayment of Excess Advances

 

Any balance of Advances under the Revolving Facility outstanding at any time in
excess of the lesser of the Facility Cap or the Availability shall be
immediately due and payable by Borrower without the necessity of any demand, at
the Payment Office, whether or not a Default or Event of Default has occurred or
is continuing and shall be paid in the manner specified in Section 2.9.

 

2.12. Other Mandatory Prepayments

 

In addition to and without limiting any provision of any Loan Document:

 

(a) if a Change of Control occurs, on or prior to the first Business Day
following the date of such Change of Control, Borrower shall prepay the Loans,
including, without limitation, all outstanding Advances and all other
Obligations, in full in cash together with accrued interest thereon to the date
of prepayment and all other amounts owing to Lender under the Loan Documents;
and

 

5



--------------------------------------------------------------------------------

(b) if any Borrower sells any of its assets or properties (other than sales of
Inventory in the ordinary course of business and non-material assets sales to
the extent permitted under the Loan Documents), sells or issues any securities
(debt or equity), capital stock or ownership interests (other than the
Convertible Notes and the conversion thereof into capital stock), receives any
capital contributions, receives any property damage insurance award which is not
used to repair or replace the property covered thereby or incurs any
Indebtedness except for Permitted Indebtedness, then it shall apply 100% of the
proceeds thereof to the prepayment of the Loans together with accrued interest
thereon and all other Obligations owing to Lender under the Loan Documents, such
payment to be applied at such time and in such manner and order as Lender shall
decide in its Permitted Discretion;

 

2.13. Payments by Lender

 

Should any amount required to be paid under any Loan Document be unpaid, such
amount may be paid by Lender, which payment shall be deemed a request for an
Advance under the Revolving Facility as of the date such payment is due, and
Borrower irrevocably authorizes disbursement of any such funds to Lender by way
of direct payment of the relevant amount, interest or Obligations. No payment or
prepayment of any amount by Lender or any other Person shall entitle any Person
to be subrogated to the rights of Lender under any Loan Document unless and
until the Obligations have been fully performed and paid irrevocably in cash and
this Agreement has been terminated. Any sums expended by Lender as a result of
any Borrower’s or any Guarantor’s failure to pay, perform or comply with any
Loan Document or any of the Obligations may be charged to Borrower’s account as
an Advance under the Revolving Facility and added to the Obligations.

 

2.14. Grant of Security Interest; Collateral

 

(a) To secure the payment and performance of the Obligations, each Borrower
hereby grants to Lender a continuing security interest in and Lien upon, and
pledges to Lender, all of its right, title and interest in and to the following
(collectively and each individually, the “Collateral”), which security interest
is intended to be a first priority security interest:

 

(i) all of such Borrower’s tangible personal property, including without
limitation all present and future Inventory and Equipment (including items of
equipment which are or become Fixtures), now owned or hereafter acquired;

 

(ii) all of such Borrower’s intangible personal property, including without
limitation all present and future Accounts, securities, contract rights,
Permits, General Intangibles, Chattel Paper, Documents, Instruments and Deposit
Accounts, Letter-of-Credit Rights and Supporting Obligations, rights to the
payment of money or other forms of consideration of any kind, tax refunds,
insurance proceeds, now owned or hereafter acquired, and all intangible and
tangible personal property relating to or arising out of any of the foregoing;

 

(iii) all of such Borrower’s present and future Government Contracts and rights
thereunder and the related Government Accounts and proceeds thereof, now or
hereafter owned or acquired by such Borrower; provided, however, that Lender
shall not have a security interest in any rights under any Government Contract
of such Borrower or in the related Government Account where the taking of such
security interest would be a violation of an express prohibition contained in
the Government Contract (for purposes of this limitation, the fact that a
Government Contract is subject to, or otherwise refers to, Title 31, § 203 or
Title 41, § 15 of the United States Code shall not be deemed an express
prohibition against assignment thereof) or is prohibited by applicable law; and

 

6



--------------------------------------------------------------------------------

(iv) any and all additions to any of the foregoing, and any and all
replacements, products and proceeds (including insurance proceeds) of any of the
foregoing.

 

(b) Notwithstanding the foregoing provisions of this Section 2.13, such grant of
a security interest shall not extend to, and the term “Collateral” shall not
include, any General Intangibles of Borrower to the extent that (i) such General
Intangibles are not assignable or capable of being encumbered as a matter of law
or under the terms of any license or other agreement applicable thereto (but
solely to the extent that any such restriction shall be enforceable under
applicable law) without the consent of the licensor thereof or other applicable
party thereto, and (ii) such consent has not been obtained; provided, however,
that the foregoing grant of a security interest shall extend to, and the term
“Collateral” shall include, each of the following: (a) any General Intangible
which is in the nature of an Account or a right to the payment of money or a
proceed of, or otherwise related to the enforcement or collection of, any
Account or right to the payment of money, or goods which are the subject of any
Account or right to the payment of money, (b) any and all proceeds of any
General Intangible that is otherwise excluded to the extent that the assignment,
pledge or encumbrance of such proceeds is not so restricted, and (c) upon
obtaining the consent of any such licensor or other applicable party with
respect to any such otherwise excluded General Intangible, such General
Intangible as well as any and all proceeds thereof that might theretofore have
been excluded from such grant of a security interest and from the term
“Collateral.”

 

(c) Upon the execution and delivery of this Agreement, and upon the proper
filing of the necessary financing statements recordation of the Intellectual
Property Security Agreement in the United States Patent and Trademark Office
and/or the United States Copyright Office, and proper delivery of the necessary
stock certificates, without any further action, Lender will have a good, valid
and perfected first priority Lien and security interest in the Collateral,
subject to no transfer or other restrictions or Liens of any kind in favor of
any other Person except for Permitted Liens. No financing statement relating to
any of the Collateral is on file in any public office except those (i) on behalf
of Lender, and/or (ii) in connection with Permitted Liens.

 

2.15. Collateral Administration

 

(a) All Collateral (except Deposit Accounts) will at all times be kept by
Borrower at the locations set forth on Schedule 5.18B of the Disclosure Letter
hereto and shall not, without thirty (30) calendar days prior written notice to
Lender, be moved therefrom, and in any case shall not be moved outside the
continental United States.

 

(b) Borrower shall keep accurate and complete records of its Accounts and all
payments and collections thereon and shall submit such records to Lender on such
periodic bases as Lender may request. In addition, if Accounts of Borrower in an
aggregate face amount in excess of $20,000 become ineligible because they fall
within one of the specified categories of ineligibility set forth in the
definition of Eligible Receivables, Borrower shall notify Lender of such
occurrence on the first Business Day following such occurrence and the Borrowing
Base shall thereupon be adjusted to reflect such occurrence. If requested by
Lender, Borrower shall execute and deliver to Lender formal written assignments
of all of its Accounts weekly or daily as Lender may request, including all
Accounts created since the date of the last assignment, together with copies of
claims, invoices and/or other information related thereto. To the extent that
collections from such assigned accounts exceed the amount of the Obligations,
such excess amount shall not accrue interest in favor of Borrower, but shall be
available to the Borrower upon Borrower’s written request.

 

7



--------------------------------------------------------------------------------

(c) Whether or not an Event of Default has occurred, any of Lender’s officers,
employees, representatives or agents shall have the right, at any time during
normal business hours, in the name of Lender, any designee of Lender or
Borrower, to verify the validity, amount or any other matter relating to any
Accounts of Borrower. Borrower shall cooperate fully with Lender in an effort to
facilitate and promptly conclude such verification process.

 

(d) To expedite collection, Borrower shall endeavor in the first instance to
make collection of its Accounts for Lender. Lender shall have the right at all
times after the occurrence and during the continuance of an Event of Default to
notify Account Debtors owing Accounts to Borrower that their Accounts have been
assigned to Lender and to collect such Accounts directly in its own name and to
charge collection costs and expenses, including reasonable attorney’s fees, to
Borrower.

 

(e) As and when determined by Lender in its sole discretion, Lender will perform
the searches described in clauses (i) and (ii) below against Borrower and
Guarantors (the results of which are to be consistent with Borrower’s
representations and warranties under this Agreement), all at Borrower’s expense:
(i) UCC searches with the Secretary of State and local filing offices of each
jurisdiction where Borrower and/or any Guarantors maintains their respective
executive offices, a place of business or assets; and (ii) judgment, federal tax
lien and corporate and partnership tax lien searches, in each jurisdiction
searched under clause (i) above.

 

(f) Borrower (i) shall provide prompt written notice to its current bank to
transfer all items, collections and remittances to the Concentration Account,
(ii) shall provide prompt written notice to each Account Debtor that Lender has
been granted a lien and security interest in, upon and to all Accounts
applicable to such Account Debtor and shall direct each Account Debtor to make
payments to the appropriate Lockbox Account, and Borrower hereby authorizes
Lender, upon any failure to send such notices and directions within ten (10)
calendar days after the date of this Agreement (or ten (10) calendar days after
the Person becomes an Account Debtor), to send any and all similar notices and
directions to such Account Debtors, and (iii) shall do anything further that may
be lawfully required by Lender to secure Lender and effectuate the intentions of
the Loan Documents. At Lender’s request, Borrower shall immediately deliver to
Lender all items for which Lender must receive possession to obtain a perfected
security interest and all notes, certificates, and documents of title, Chattel
Paper, warehouse receipts, Instruments, and any other similar instruments
constituting Collateral.

 

2.16. Power of Attorney

 

Lender is hereby irrevocably made, constituted and appointed the true and lawful
attorney for Borrower (without requiring any of them to act as such) with full
power of substitution to do the following: (i) endorse the name of any such
Person upon any and all checks, drafts, money orders, and other instruments for
the payment of money that are payable to such Person and constitute collections
on its or their Accounts; (ii) execute in the name of such Person any financing
statements, schedules, assignments, instruments, documents, and statements that
it is or they or are obligated to give Lender under any of the Loan Documents;
and (iii) do such other and further acts and deeds in the name of such Person
that Lender may deem necessary or desirable to enforce any Account or other
Collateral or to perfect Lender’s security interest or lien in any Collateral.
In addition, if any such Person breaches its obligation hereunder to direct
payments of Accounts or the proceeds of any other Collateral to the appropriate
Lockbox Account, Lender, as the irrevocably made, constituted and appointed true
and lawful attorney for such Person pursuant to this paragraph, may, by the
signature or other act of any of Lender’s officers or authorized signatories
(without requiring any of them to do so), direct any federal, state or private
payor or fiscal intermediary to pay proceeds of Accounts or any other Collateral
to the appropriate Lockbox Account.

 

8



--------------------------------------------------------------------------------

III. FEES AND OTHER CHARGES;

 

3.1. Commitment Fee

 

On or before the Closing Date, Borrower shall pay to Lender (a) $100,000 as a
nonrefundable commitment fee with respect to the Revolving Facility (of which
$100,000 was paid in connection with the commitment letter dated February 13,
2003), and (b) $5,000 as a nonrefundable overadvance fee with respect to the
Term Loan.

 

3.2. Unused Line Fee

 

Borrower shall pay to Lender monthly an unused line fee (the “Unused Line Fee”)
in an amount equal to .05% per month of the difference derived by subtracting
(i) the daily average amount of the balances under the Revolving Facility
outstanding during the preceding month, from (ii) the Facility Cap. The Unused
Line Fee shall be payable monthly in arrears on the first day of each successive
calendar month (starting with the month in which the Closing Date occurs).

 

3.3. Collateral Management Fee

 

Borrower shall pay Lender as additional interest a monthly collateral management
fee (the “Collateral Management Fee”) equal to 0.12% per month calculated on the
basis of the daily average amount of the balances under the Revolving Facility
outstanding during the preceding month. The Collateral Management Fee shall be
payable monthly in arrears on the first day of each successive calendar month
(starting with the month in which the Closing Date occurs).

 

3.4. Early Termination Fees

 

(a) If (i) Borrower terminates the Revolving Facility under Section 11.1 hereof,
(ii) Lender demands or Borrower is otherwise required to make payment in full of
the Revolving Facility and/or Obligations relating to the Revolving Facility
upon the occurrence of an Event of Default, (iii) a Change of Control or payment
pursuant to Section 2.11 occurs, (iv) any other voluntary or involuntary
prepayment of the Revolving Facility and/or Obligations relating to the
Revolving Facility by Borrower or any other Person occurs (other than reductions
to zero of the outstanding balance of the Revolving Facility resulting from the
ordinary course operation of the provisions of Section 2.5), whether by virtue
of Lender’s exercising its right of set-off or otherwise, (v) Lender accelerates
the Revolving Note or makes any demand on the Revolving Note, or (vi) any
payment or reduction of the outstanding balance of the Revolving Note and/or the
Revolving Facility is made during a bankruptcy, reorganization or other
proceeding or is made pursuant to any plan of reorganization or liquidation or
any Debtor Relief Law, (each, a “revolver termination”), then, at the effective
date of any such revolver termination, Borrower shall pay Lender (in addition to
the then outstanding principal, accrued interest and other Obligations relating
to the Revolving Facility pursuant to the terms of this Agreement and any other
Loan Document), as yield maintenance for the loss of bargain and not as a
penalty, an amount equal to the greater of (1) the applicable Minimum
Termination Fee, and (2) the Revolver Yield Maintenance Amount.

 

(b) If (i) Borrower terminates the Term Loan under Section 11.1 hereof, (ii)
Lender demands or Borrower is otherwise required to make payment in full of the
Obligations relating to the Term Loan upon the occurrence of an Event of
Default, (iii) a voluntary or involuntary Change of Control or payment pursuant
to Section 2.11 occurs, (iv) any other voluntary or involuntary prepayment of
the Obligations relating to the Term Loan by Borrower or any other Person
occurs,

 

9



--------------------------------------------------------------------------------

whether by virtue of Lender’s exercising its right of set-off or otherwise, (v)
Lender accelerates the Term Note or makes any demand on the Term Note, or (vi)
any payment or reduction of the outstanding balance of the Term Note and/or the
Term Loan is made during a bankruptcy, reorganization or other proceeding or is
made pursuant to any plan of reorganization or liquidation or any Debtor Relief
Law, (each, a “term termination”), then, at the effective date of any such
termination, Borrower shall pay Lender the then outstanding principal, accrued
interest and other Obligations relating to the Term Loan owing under the Term
Loan pursuant to the terms of this Agreement and any other Loan Document.

 

3.5. Computation of Fees; Lawful Limits

 

All fees hereunder shall be computed on the basis of a year of 360 days and for
the actual number of days elapsed in each calculation period, as applicable. In
no contingency or event whatsoever, whether by reason of acceleration or
otherwise, shall the interest and other charges paid or agreed to be paid to
Lender for the use, forbearance or detention of money hereunder exceed the
maximum rate permissible under applicable law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. If, due to
any circumstance whatsoever, fulfillment of any provision hereof, at the time
performance of such provision shall be due, shall exceed any such limit, then,
the obligation to be so fulfilled shall be reduced to such lawful limit, and, if
Lender shall have received interest or any other charges of any kind which might
be deemed to be interest under applicable law in excess of the maximum lawful
rate, then such excess shall be applied first to any unpaid fees and charges
hereunder, then to unpaid principal balance owed by Borrower hereunder, and if
the then remaining excess interest is greater than the previously unpaid
principal balance, Lender shall promptly refund such excess amount to Borrower
and the provisions hereof shall be deemed amended to provide for such
permissible rate. The terms and provisions of this Section 3.5 shall control to
the extent any other provision of any Loan Document is inconsistent herewith.

 

3.6. Default Rate of Interest

 

Upon the occurrence and during the continuation of an Event of Default, the
Applicable Rate of interest in effect at such time with respect to the
Obligations and shall be increased by 4.0% per annum (the “Default Rate”).

 

3.7. Acknowledgement of Joint and Several Liability

 

Each Borrower acknowledges that it is jointly and severally liable for all of
the Obligations under the Loan Documents. Each Borrower expressly understands,
agrees and acknowledges that (i) Borrowers are all Affiliated entities by common
ownership, (ii) each Borrower desires to have the availability of one common
credit facility instead of separate credit facilities, (iii) each Borrower has
requested that Lender extend such a common credit facility on the terms herein
provided, (iv) Lender will be lending against, and relying on a lien upon, all
of Borrowers’ assets even though the proceeds of any particular loan made
hereunder may not be advanced directly to a particular Borrower, (v) each
Borrower will nonetheless benefit by the making of all such loans by Lender and
the availability of a single credit facility of a size greater than each could
independently warrant, and (vi) all of the representations, warranties,
covenants, obligations, conditions, agreements and other terms contained in the
Loan Documents shall be applicable to and shall be binding upon each Borrower.

 

3.8. Additional Participation Fee

 

As additional consideration for the extensions of the Term Loan by Lender to
Borrower hereunder, Borrower shall pay to Lender an Additional Participation
Fee, subject to the following terms

 

10



--------------------------------------------------------------------------------

and conditions. The Additional Participation Fee will be fully earned on the
Closing Date and shall be equal to (a) if the Term Loan has been paid in full on
or before the first to occur of (A) the Term Loan Maturity Date or (B) a
Triggering Event, as defined herein, the greater of (i) $250,000 or (ii) one and
one half percent (1.5%) of the product of (x) five times (y) the consolidated
annualized EBITDA of Borrower as determined based upon the six (6) consecutive
month period ending on the Term Loan Maturity Date is payable and (b) if the
Term Loan has not been paid in full on or before the first to occur of (A) the
Term Loan Maturity Date or (B) a Triggering Event, the greater of (i) $500,000
or (ii) three percent (3%) of the product of (x) five times (y) the consolidated
annualized EBITDA of Borrower as determined based upon the six (6) consecutive
month period on the Term Loan Maturity Date. The Additional Participation Fee
shall be paid by Borrower to Lender on the first Triggering Event to occur after
the Closing Date. For purposes hereof, a Triggering Event shall mean: (a)
receipt by Lender of written notice from Borrower of Borrower’s election to pay
the Additional Participation Fee, which election shall not be effective or made
until after November 1, 2003, or (b) upon written notice from Lender to Borrower
upon or following any of the following (i) the occurrence of an Event of
Default, (ii) the Term Loan Maturity Date, (iii) the Revolving Facility Maturity
Date, (iv) a Change in Control, (v) the sale or issue by Borrower of any
securities (debt or equity) (other than the Convertible Notes and the conversion
thereof into capital stock) whether in a private placement, public offering or
otherwise, or (vi) the sale by Borrower of any material assets or properties

 

IV. CONDITIONS PRECEDENT

 

4.1. Conditions to Initial Advance, Funding of Term Loan, and Closing

 

The obligations of Lender to consummate the transactions contemplated herein and
to make the initial Advance under the Revolving Facility (the “Initial
Advance”), to fund the Term Loan are subject to the satisfaction, in the
Permitted Discretion of Lender, of the following:

 

(a) (i) Borrower shall have delivered to Lender (A) the Loan Documents to which
it is a party, each duly executed by an authorized officer of Borrower and the
other parties thereto and (B) a Borrowing Certificate for the Initial Advance
under the Revolving Facility executed by an authorized officer of Borrower, and
(ii) each Guarantor shall have delivered to Lender the Loan Documents to which
such Guarantor is a party, each duly executed and delivered by such Guarantor or
an authorized officer of such Guarantor, as applicable, and the other parties
thereto;

 

(b) all in form and substance satisfactory to Lender in its Permitted
Discretion, Lender shall have received (i) a report of Uniform Commercial Code
financing statement, tax and judgment lien searches performed with respect to
each Borrower and Guarantor in each jurisdiction determined by Lender in its
Permitted Discretion, and such report shall show no Liens on the Collateral
(other than Permitted Liens), (ii) each document (including, without limitation,
any Uniform Commercial Code financing statement) required by any Loan Document
or under law or requested by Lender to be filed, registered or recorded to
create in favor of Lender, a perfected first priority security interest upon the
Collateral, and (iii) evidence of each such filing, registration or recordation
and of the payment by Borrower of any necessary fee, tax or expense relating
thereto;

 

(c) Lender shall have received (i) the Charter and Good Standing Documents, all
in form and substance acceptable to Lender, (ii) a certificate of the corporate
secretary or assistant secretary of each Borrower dated the Closing Date, as to
the incumbency and signature of the Persons executing the Loan Documents, in
form and substance acceptable to Lender, and (iii) the written legal opinion of
counsel for Borrower and Guarantors, in form and substance satisfactory to
Lender and its counsel;

 

11



--------------------------------------------------------------------------------

(d) Lender shall have received a certificate of the chief financial officer (or,
in the absence of a chief financial officer, the chief executive officer) of
each Borrower and Guarantor, in form and substance satisfactory to Lender (each,
a “Solvency Certificate”), certifying (i) the solvency of such Person after
giving effect to the transactions and the Indebtedness contemplated by the Loan
Documents, and (ii) as to such Person’s financial resources and ability to meet
its obligations and liabilities as they become due, to the effect that as of the
Closing Date and the Borrowing Date for the Initial Advance and the date of
funding of the Term Loan and after giving effect to such transactions and
Indebtedness: (A) the assets of such Person, at a Fair Valuation, exceed the
total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person, and (B) no unreasonably small capital
base with which to engage in its anticipated business exists with respect to
such Person;

 

(e) Lender shall have completed examinations, the results of which shall be
satisfactory in form and substance to Lender, of the Collateral, the financial
statements and the books, records, business, obligations, financial condition
and operational state of each Borrower and Guarantor, and each such Person shall
have demonstrated to Lender’s satisfaction that (i) its operations comply, in
all respects deemed material by Lender, in its Permitted Discretion, with all
applicable federal, state, foreign and local laws, statutes and regulations,
(ii) its operations are not the subject of any governmental investigation,
evaluation or any remedial action which could result in any expenditure or
liability deemed material by Lender, in its Permitted Discretion, and (iii) it
has no liability (whether contingent or otherwise) that is deemed material by
Lender, in its Permitted Discretion;

 

(f) Lender shall have received all fees, charges and expenses payable to Lender
on or prior to the Closing Date pursuant to the Loan Documents;

 

(g) all in form and substance satisfactory to Lender in its Permitted
Discretion, Lender shall have received such consents, approvals and agreements,
including, without limitation, any applicable Landlord Waivers and Consents with
respect to any and all leases set forth on Schedule 5.5 of the Disclosure
Letter, from such third parties as Lender and its counsel shall determine are
necessary or desirable with respect to (i) the Loan Documents and/or the
transactions contemplated thereby, and/or (ii) claims against any Borrower or
Guarantor or the Collateral;

 

(h) Borrower shall be in compliance with Section 6.5, and Lender shall have
received (i) certified copies of all such insurance policies, and (ii) original
certificates of such insurance policies confirming that they are in effect and
that the premiums due and owing with respect thereto have been paid in full and
naming Lender as sole beneficiary or loss payee and additional insured, as
appropriate;

 

(i) all corporate and other proceedings, documents, instruments and other legal
matters in connection with the transactions contemplated by the Loan Documents
(including, but not limited to, those relating to corporate and capital
structures of Borrower) shall be satisfactory to Lender;

 

(j) Lender shall have received, in form and substance satisfactory to Lender,
(i) evidence of the repayment in full and termination of Borrower’s credit
facility with Bank of America and a consortium of three other banks and all
related documents, agreements and instruments and of all Liens, security
interests and Uniform Commercial Code financing statements relating thereto, and
(ii) release and termination of any and all Liens, security interest and/or
Uniform Commercial Code financing statements in, on, against or with respect to
any of the Collateral (other than Permitted Liens);

 

12



--------------------------------------------------------------------------------

(k) Intentionally Omitted;

 

(l) Borrower and Ann Holmes shall have entered into a settlement agreement in
substantially the form attached hereto as Exhibit B.

 

(m) Lee Edelstein shall have signed and delivered to Lender a Subordination
Agreement which conforms in form and substance to the form attached hereto as
Exhibit C;

 

(n) Shawkat Raslan shall have signed and delivered to Lender a guaranty of the
Term Loan which conforms in form and substance to the form attached hereto as
Exhibit D;

 

(o) Borrower shall have closed on the initial issuance of at least $1,500,000 in
principal amount of its 5.0% Convertible Promissory Notes (the “Convertible
Notes”) pursuant to documentation reasonably acceptable to Lender and shall have
received at least $1,500,000 in net proceeds therefrom;

 

(p) Borrower shall have executed and filed IRS Form 8821 with the appropriate
office of the Internal Revenue Service.

 

4.2. Conditions to Each Advance and Funding of Term Loan

 

The obligations of Lender to make any Advance (including, without limitation,
the Initial Advance) and to fund the Term Loan are subject to the satisfaction,
in the Permitted Discretion of Lender, of the following additional conditions
precedent:

 

(a) Borrower shall have delivered to Lender a Borrowing Certificate for the
Advance executed by an authorized officer of Borrower, which shall constitute a
representation and warranty by Borrower as of the Borrowing Date of such Advance
that the conditions contained in this Section 4.2 have been satisfied; provided,
however, that any determination as to whether to fund Advances or extensions of
credit shall be made by Lender in its Permitted Discretion;

 

(b) each of the representation and warranties made by Borrower in or pursuant to
this Agreement shall be accurate, before and after giving effect to such Advance
and/or funding the Term Loan;

 

(c) no Default or Event of Default shall have occurred or be continuing or would
exist after giving effect to the Advance under the Revolving Facility or the
funding of the Term Loan on such date;

 

(d) immediately after giving effect to the requested Advance, the aggregate
outstanding principal amount of Advances under the Revolving Facility shall not
exceed either the Availability and the Facility Cap and the aggregate
outstanding principal amount of the Term Loan shall not exceed the Maximum Term
Loan Amount;

 

(e) except as disclosed in the historical financial statements, there shall be
no liabilities or obligations with respect to Borrower of any nature whatsoever
which, either individually or in the aggregate, would reasonably be likely to
have a Material Adverse Effect;

 

(f) Lender shall have received all fees, charges and expenses payable to Lender
on or prior to such date pursuant to the Loan Documents.

 

13



--------------------------------------------------------------------------------

V. REPRESENTATIONS AND WARRANTIES

 

Borrower, jointly and severally, represents and warrants as of the date hereof,
the Closing Date, each Borrowing Date and, if applicable, the date of funding of
the Term Loan as follows:

 

5.1. Organization and Authority

 

Borrower is a corporation duly organized, validly existing and in good standing
under the laws of its state of formation. Borrower (i) has all requisite
corporate power and authority to own its properties and assets and to carry on
its business as now being conducted and as contemplated in the Loan Documents,
(ii) is duly qualified to do business in every jurisdiction in which failure so
to qualify could reasonably be expected to have a Material Adverse Effect, and
(iii) has all requisite power and authority (A) to execute, deliver and perform
the Loan Documents to which it is a party, (B) to borrow hereunder, (C) to
consummate the transactions contemplated under the Loan Documents, and (D) to
grant the Liens with regard to the Collateral pursuant to the Security Documents
to which it is a party. No Borrower is an “investment company” registered or
required to be registered under the Investment Company Act of 1940, as amended,
or is controlled by such an “investment company.”

 

5.2. Loan Documents

 

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party, and the consummation of the transactions contemplated
thereby, (i) have been duly authorized by all requisite action of each such
Person and have been duly executed and delivered by or on behalf of each such
Person; (ii) do not violate any provisions of (A) applicable law, statute, rule,
regulation, ordinance or tariff, (B) any order of any Governmental Authority
binding on any such Person or any of their respective properties, or (C) the
certificate of incorporation or bylaws (or any other equivalent governing
agreement or document) of any such Person, or any agreement between any such
Person and its respective stockholders, members, partners or equity owners or
among any such stockholders, members, partners or equity owners; (iii) are not
in conflict with, and do not result in a breach or default of or constitute an
event of default, or an event, fact, condition or circumstance which, with
notice or passage of time, or both, would constitute or result in a conflict,
breach, default or event of default under, any indenture, agreement or other
instrument to which any such Person is a party, or by which the properties or
assets of such Person are bound, the effect of which could reasonably be
expected to have a Material Adverse Effect; (iv) except as set forth therein,
will not result in the creation or imposition of any Lien of any nature upon any
of the properties or assets of any such Person, and (v) except as set forth on
Schedule 5.2 of the Disclosure Letter, do not require the consent, approval or
authorization of, or filing, registration or qualification with, any
Governmental Authority or any other Person. When executed and delivered, each of
the Loan Documents to which Borrower is a party will constitute the legal, valid
and binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, subject to the effect of any applicable bankruptcy, moratorium,
insolvency, reorganization or other similar law affecting the enforceability of
creditors’ rights generally and to the effect of general principles of equity
which may limit the availability of equitable remedies (whether in a proceeding
at law or in equity).

 

5.3. Subsidiaries, Capitalization and Ownership Interests

 

Borrower does not have any Subsidiaries other than those persons listed as
Subsidiaries on Schedule 5.3 of the Disclosure Letter. Schedule 5.3 of the
Disclosure Letter states the authorized and issued capitalization of Borrower
and each Subsidiary of Borrower, the number and class of equity securities
and/or ownership, voting or partnership interests issued and outstanding of
Borrower and each

 

14



--------------------------------------------------------------------------------

Subsidiary of Borrower and, with respect to Subsidiaries of Parent, the record
and beneficial owners thereof (including options, warrants and other rights to
acquire any of the foregoing). The outstanding equity securities and/or
ownership, voting or partnership interests of Borrower and each Subsidiary of
Borrower have been duly authorized and validly issued and are fully paid and
nonassessable, and each Person listed on Schedule 5.3 of the Disclosure Letter
owns beneficially and of record all the equity securities and/or ownership,
voting or partnership interests it is listed as owning free and clear of any
Liens other than Liens created by the Security Documents. Schedule 5.3 of the
Disclosure Letter also lists the directors of Borrower and each Subsidiary of
Borrower. Except as listed on Schedule 5.3 of the Disclosure Letter, Borrower
does not own an interest or participate or engage in any joint venture,
partnership or similar arrangements with any Person.

 

5.4. Properties

 

Borrower (i) is the sole owner and has good, valid and marketable title to, or a
valid leasehold interest in, all of its properties and assets, including the
Collateral, whether personal or real, subject to no transfer restrictions or
Liens of any kind except for Permitted Liens, and (ii) is in compliance in all
material respects with each lease to which it is a party or otherwise bound.
Schedule 5.4 of the Disclosure Letter lists all real properties (and their
locations) owned or leased by or to, and all other assets or property that are
leased or licensed by, Borrower and all leases (including leases of leased real
property) covering or with respect to such properties and assets. Borrower
enjoys peaceful and undisturbed possession under all such leases and such leases
are all the leases necessary for the operation of such properties and assets,
are valid and subsisting and are in full force and effect.

 

5.5. Other Agreements

 

Neither Borrower nor any Subsidiary of Borrower is (i) a party to any judgment,
order or decree or any agreement, document or instrument, or subject to any
restriction, which would materially adversely affect its ability to execute and
deliver, or perform under, any Loan Document or to pay the Obligations, (ii) in
default in the performance, observance or fulfillment of any obligation,
covenant or condition contained in any agreement, document or instrument to
which it is a party or to which any of its properties or assets are subject,
which default, if not remedied within any applicable grace or cure period could
reasonably be expected to have a Material Adverse Effect, nor is there any
event, fact, condition or circumstance which, with notice or passage of time or
both, would constitute or result in a conflict, breach, default or event of
default under, any of the foregoing which, if not remedied within any applicable
grace or cure period could reasonably be expected to have a Material Adverse
Effect; or (iii) a party or subject to any agreement, document or instrument
with respect to, or obligation to pay any, service or management fee with
respect to, the ownership, operation, leasing or performance of any of its
business or any facility, nor is there any manager with respect to any such
facility.

 

5.6. Litigation

 

Except as set forth on Schedule 5.6 of the Disclosure Letter, there is no
action, suit, proceeding or investigation pending or, to their knowledge,
threatened against Borrower or any Subsidiary of Borrower that (i) questions or
could prevent the validity of any of the Loan Documents or the right of Borrower
to enter into any Loan Document or to consummate the transactions contemplated
thereby, (ii) could reasonably be expected to be or have, either individually or
in the aggregate, any Material Adverse Change or Material Adverse Effect, or
(iii) could reasonably be expected to result in any Change of Control or other
change in the current ownership, control or management of Borrower. Neither
Borrower nor any Subsidiary of Borrower is aware that there is any basis for the
foregoing. Borrower is not a party or subject to any order, writ, injunction,
judgment or decree of any Governmental

 

15



--------------------------------------------------------------------------------

Authority. Except as set forth on Schedule 5.6 of the Disclosure Letter, there
is no action, suit, proceeding or investigation initiated by Borrower currently
pending. Borrower has not any existing accrued and/or unpaid Indebtedness to any
Governmental Authority or any other governmental payor.

 

5.7. Hazardous Materials

 

Borrower and each Subsidiary of Borrower is in compliance in all material
respects with all applicable Environmental Laws. Borrower has not been notified
of any action, suit, proceeding or investigation (i) relating in any way to
compliance by or liability of Borrower or any Subsidiary under any Environmental
Laws, (ii) which otherwise deals with any Hazardous Substance or any
Environmental Law, or (iii) which seeks to suspend, revoke or terminate any
license, permit or approval necessary for the generation, handling, storage,
treatment or disposal of any Hazardous Substance.

 

5.8. Tax Returns; Governmental Reports

 

Borrower and each Subsidiary of Borrower (i) has filed all federal, state,
foreign (if applicable) and local tax returns and other reports which are
required by law to be filed by Borrower, and (ii) has paid all taxes,
assessments, fees and other governmental charges, including, without limitation,
payroll and other employment related taxes, in each case that are due and
payable, except only for items that Borrower is currently contesting in good
faith and that are described on Schedule 5.8 of the Disclosure Letter.

 

5.9. Financial Statements and Reports

 

All financial statements and financial information relating to Borrower that
have been or may hereafter be delivered to Lender by Borrower are accurate and
complete and have been prepared in accordance with GAAP consistently applied
with prior periods. Borrower has no material obligations or liabilities of any
kind not disclosed in such financial information or statements, and since the
date of the most recent financial statements submitted to Lender, there has not
occurred any Material Adverse Change, Material Adverse Effect or Liability Event
or, to Borrower’s knowledge, any other event or condition that could reasonably
be expected to have a Material Adverse Effect or Liability Event.

 

5.10. Compliance with Law

 

Borrower and each Subsidiary of Borrower (i) is in compliance with all laws,
statutes, rules, regulations, ordinances and tariffs of any Governmental
Authority applicable to Borrower and its Subsidiaries and/or Borrower’s and its
Subsidiaries business, assets or operations, including, without limitation,
ERISA and Healthcare Laws, and (ii) is not in violation of any order of any
Governmental Authority or other board or tribunal, except where noncompliance or
violation could not reasonably be expected to have a Material Adverse Effect.
There is no event, fact, condition or circumstance which, with notice or passage
of time, or both, would constitute or result in any noncompliance with, or any
violation of, any of the foregoing, in each case except where noncompliance or
violation could not reasonably be expected to have a Material Adverse Effect.
Borrower has not received any notice that Borrower or any Subsidiary is not in
compliance in any respect with any of the requirements of any of the foregoing.
Except as set forth on Schedule 5.10 of the Disclosure Letter, Borrower has (a)
not engaged in any Prohibited Transactions as defined in Section 406 of ERISA
and Section 4975 of the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder, (b) not failed to meet any applicable
minimum funding requirements under Section 302 of ERISA in respect of its plans
and no funding requirements have been postponed or delayed, (c) no knowledge of
any event or occurrence which would cause the Pension Benefit Guaranty
Corporation to institute proceedings

 

16



--------------------------------------------------------------------------------

under Title IV of ERISA to terminate any of the employee benefit plans, (d) no
fiduciary responsibility under ERISA for investments with respect to any plan
existing for the benefit of Persons other than its employees or former
employees, or (e) not withdrawn, completely or partially, from any
multi-employer pension plans so as to incur liability under the MultiEmployer
Pension Plan Amendments of 1980. With respect to Borrower, there exists no event
described in Section 4043 of ERISA, excluding Subsections 4043(b)(2) and
4043(b)(3) thereof, for which the thirty (30) day notice period contained in 12
C.F.R. § 2615.3 has not been waived.

 

5.11. Intellectual Property

 

Except as set forth on Schedule 5.11 of the Disclosure Letter, Borrower and its
Subsidiaries do not own, license or utilize, and is not a party to, any patents,
patent applications, trademarks, trademark applications, service marks,
registered copyrights, copyright applications, copyrights, trade names, trade
secrets, software or licenses (collectively, the “Intellectual Property”).

 

5.12. Licenses and Permits; Labor

 

Borrower and each Subsidiary of Borrower is in compliance with and has all
Permits and Intellectual Property necessary or required by applicable law or
Governmental Authority for the operation of its businesses. All of the foregoing
are in full force and effect and not in known conflict with the rights of
others. Borrower is not (i) in breach of or default under the provisions of any
of the foregoing, nor is there any event, fact, condition or circumstance which,
with notice or passage of time or both, would constitute or result in a
conflict, breach, default or event of default under, any of the foregoing which,
if not remedied within any applicable grace or cure period could reasonably be
expected to have a Material Adverse Effect, (ii) a party to or subject to any
agreement, instrument or restriction that is so unusual or burdensome that it
might have a Material Adverse Effect, and/or (ii) and has not been, involved in
any labor dispute, strike, walkout or union organization which could reasonably
be expected to have a Material Adverse Effect

 

5.13. No Default

 

There does not exist any Default or Event of Default or any event, fact,
condition or circumstance which, with the giving of notice or passage of time or
both, would constitute or result in a Default or Event of Default.

 

5.14. Disclosure

 

No Loan Document nor any other agreement, document, certificate, or statement
furnished to Lender by or on behalf of Borrower in connection with the
transactions contemplated by the Loan Documents, nor any representation or
warranty made by Borrower in any Loan Document, contains any untrue statement of
material fact or omits to state any fact necessary to make the statements
therein not materially misleading. There is no fact known to Borrower which has
not been disclosed to Lender in writing which could reasonably be expected to
have a Material Adverse Effect.

 

5.15. Existing Indebtedness; Investments, Guarantees and Certain Contracts

 

Except as contemplated by the Loan Documents or as otherwise set forth on
Schedule 5.15 of the Disclosure Letter, Borrower and each of its Subsidiaries
(i) has no outstanding Indebtedness, (ii) is not subject or party to any
mortgage, note, indenture, indemnity or guarantee of, with respect to or
evidencing any Indebtedness of any other Person, or (iii) does not own or hold
any equity or

 

17



--------------------------------------------------------------------------------

long-term debt investments in, and does not have any outstanding advances to or
any outstanding guarantees for the obligations of, or any outstanding borrowings
from, any Person. Borrower and each of its Subsidiaries has performed all
material obligations required to be performed by Borrower and its Subsidiaries
pursuant to or in connection with any items listed on Schedule 5.15 of the
Disclosure Letter and there has occurred no breach, default or event of default,
except waived in writing or for which cure has been accepted in writing, under
any document evidencing any such items or any fact, circumstance, condition or
event which, with the giving of notice or passage of time or both, would
constitute or result in a breach, default or event of default thereunder.

 

5.16. Other Agreements

 

Except as set forth on Schedule 5.16 of the Disclosure Letter, (i) there are no
existing or proposed agreements, arrangements, understandings or transactions
between Borrower and any of Borrower’s officers, members, managers, directors,
stockholders, partners, other interest holders, employees or Affiliates or any
members of their respective immediate families, and (ii) none of the foregoing
Persons are directly or indirectly, indebted to or have any direct or indirect
ownership, partnership or voting interest in, to Borrower’s knowledge, any
Affiliate of Borrower or any Person that competes with Borrower (except that any
such Persons may own stock in (but not exceeding two (2%) percent of the
outstanding capital stock of) any publicly traded company that may compete with
Borrower.

 

5.17. Insurance

 

Borrower has in full force and effect such insurance policies as are customary
in its industry and as may be required pursuant to Section 6.5 hereof. All such
insurance policies are listed and described on Schedule 5.17 of the Disclosure
Letter.

 

5.18. Names; Location of Offices, Records and Collateral

 

During the preceding five years, Borrower has not conducted business under or
used any name (whether corporate, partnership or assumed) other than as shown on
Schedule 5.18A of the Disclosure Letter. Except as noted on Schedule 5.18A,
Borrower is the sole owner of all of its names listed on Schedule 5.18A of the
Disclosure Letter, and any and all business done and invoices issued in such
names are Borrower’s sales, business and invoices. Each trade name of Borrower
represents a division or trading style of Borrower. Borrower maintains its
places of business and chief executive offices only at the locations set forth
on Schedule 5.18B of the Disclosure Letter, and all Accounts of Borrower arise,
originate and are located, and all of the Collateral and all books and records
in connection therewith or in any way relating thereto or evidence the
Collateral are located and shall be only, in and at such locations. All of the
Collateral is located only in the continental United States.

 

5.19. Non-Subordination

 

The Obligations are not subordinated in any way to any other obligations of
Borrower or to the rights of any other Person.

 

5.20. Accounts

 

In determining which Accounts are Eligible Receivables, Lender may rely on all
statements and representations made by Borrower with respect to any Account.
Unless otherwise indicated in writing to Lender, each Account of Borrower (i) is
genuine and in all respects what is

 

18



--------------------------------------------------------------------------------

purports to be and is not evidenced by a judgment, (ii) arises out of a
completed, bona fide sale and delivery of goods or rendering of Services by
Borrower in the ordinary course of business and in accordance with the terms and
conditions of all purchase orders, contracts, certifications, participations,
certificates of need and other documents relating thereto or forming a part of
the contract between Borrower and the Account Debtor, (iii) is for a liquidated
amount maturing as stated in a claim or invoice covering such sale of goods or
rendering of Services, a copy of which has been furnished or is available to
Lender, (iv) together with Lender’s security interest therein, is not and will
not be in the future (by voluntary act or omission by Borrower), subject to any
offset, lien, deduction, defense, dispute, counterclaim or other adverse
condition, is absolutely owing to Borrower and is not contingent in any respect
or for any reason and Borrower acknowledges that although certain of its
agreements are subject to future audit by its customers (“Customer Audits”), it
has no basis to believe that any such audit, if undertaken, would result in any
claim or amount owed by Borrower, (v) there are no facts, events or occurrences
which in any way impair the validity or enforceability thereof or tend to reduce
the amount payable thereunder from the face amount of the claim or invoice and
statements delivered to Lender with respect thereto, (vi) to the best of
Borrower’s knowledge, (A) the Account Debtor thereunder had the capacity to
contract at the time any contract or other document giving rise thereto was
executed and (B) such Account Debtor is solvent, (vii) to the best of Borrower’s
knowledge, there are no proceedings or actions which are threatened or pending
against any Account Debtor thereunder which might result in any Material Adverse
Change in such Account Debtor’s financial condition or the collectability
thereof, (viii) has been billed and forwarded to the Account Debtor for payment
in accordance with applicable laws and is in compliance and conformance with any
requisite procedures, requirements and regulations governing payment by such
Account Debtor with respect to such Account, and (ix) Borrower has obtained and
currently has all Permits necessary in the generation thereof.

 

5.21. Convertible Note Offering

 

Borrower has furnished to Lender true, complete and accurate copies of all of
the agreements, instruments and documents relating to or used in connection with
the offering and issuance of its 5% Convertible Promissory Notes (the
“Convertible Notes”). Borrower has complied with all applicable laws and
regulations in the offering and issuance of the Convertible Notes including,
without limitation, the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, applicable state “blue sky” laws and the rules
and regulations thereunder. All conditions to the closing on the issuance of
$1,500,000 of Convertible Notes have been satisfied and Borrower has received at
least $1,500,000 in net proceeds from the issuance of such Convertible Notes.

 

5.22. Survival

 

Borrower makes the representations and warranties contained herein with the
knowledge and intention that Lender is relying and will rely thereon. All such
representations and warranties will survive the execution and delivery of this
Agreement, the making of the Advances under the Revolving Facility and the
funding of the Term Loan.

 

VI. AFFIRMATIVE COVENANTS

 

Each Borrower, jointly and severally, covenants and agrees that, until full
performance and satisfaction, and indefeasible payment in full in cash, of all
the Obligations and termination of this Agreement:

 

6.1. Financial Statements, Reports and Other Information

 

19



--------------------------------------------------------------------------------

(a) Financial Reports. Borrower shall furnish to Lender (i) as soon as available
and in any event within one hundred five (105) calendar days after the end of
each fiscal year of Borrower, audited annual consolidated financial statements
of Borrower, including the notes thereto, consisting of a consolidated balance
sheet at the end of such completed fiscal year and the related consolidated
statements of income, retained earnings, cash flows and owners’ equity for such
completed fiscal year, which financial statements shall be prepared and
certified without qualification (other than explanatory paragraphs pertaining to
emphasized matters, in each case acceptable to Lender) by an independent
certified public accounting firm satisfactory to Lender and accompanied by
related management letters, if available, together with a management prepared
unaudited consolidating balance sheet at the end of each completed fiscal year
and the related management prepared unaudited consolidating statements of
income, retained earnings, cash flows and owners’ equity for such completed
fiscal year, (ii) as soon as available and in any event within forty-five (45)
days after the end of each fiscal quarter of Borrower, unaudited consolidated
and consolidating financial statements of Borrower consisting of a balance sheet
and statements of income, retained earnings, cash flows and owners’ equity as of
the end of the immediately preceding fiscal quarter, and (iii) as soon as
available and in any event within thirty (30) calendar days after the end of
each calendar month, unaudited consolidated and consolidating financial
statements of Borrower consisting of a balance sheet and statements of income,
retained earnings, cash flows and owners’ equity as of the end of the
immediately preceding calendar month together with a certification of Excess
Cash Flow for the immediately preceding Test Period. All such financial
statements shall be prepared in accordance with GAAP consistently applied with
prior periods. With each such financial statement, Borrower shall also deliver a
certificate of its chief financial officer stating that (A) such person has
reviewed the relevant terms of the Loan Documents and the condition of Borrower,
(B) no Default or Event of Default has occurred or is continuing, or, if any of
the foregoing has occurred or is continuing, specifying the nature and status
and period of existence thereof and the steps taken or proposed to be taken with
respect thereto, (C) Borrower is in compliance with all financial covenants
attached as Annex I hereto. Such certificate shall be accompanied by the
calculations necessary to show compliance with the financial covenants in a form
satisfactory to Lender.

 

(b) Other Materials. Borrower shall furnish to Lender as soon as available, and
in any event within ten (10) calendar days after the preparation or issuance
thereof or at such other time as set forth below: (i) copies of such financial
statements (other than those required to be delivered pursuant to Section
6.1(a)) prepared by, for or on behalf of Borrower and any other notes, reports
and other materials related thereto, including, without limitation, any pro
forma financial statements, (ii) any reports, returns, information, notices and
other materials that Borrower shall send to its stockholders, members, partners
or other equity owners at any time, (iii) a sales and collection report and
accounts receivable and accounts payable aging schedule, including a report of
sales, credits issued and collections received, all such reports showing a
reconciliation to the amounts reported in the monthly financial statements, (iv)
promptly upon receipt thereof, copies of any reports submitted to Borrower by
its independent accountants in connection with any interim audit of the books of
such Person or any of its Affiliates and copies of each management control
letter provided by such independent accountants, and (v) such additional
information, documents, statements, reports and other materials as Lender may
reasonably request from a credit or security perspective or otherwise from time
to time.

 

(c) Notices. Borrower shall promptly, and in any event within two (2) calendar
days after Borrower or any authorized officer of Borrower obtains knowledge
thereof, notify Lender in writing of (i) any pending or threatened litigation,
suit, investigation, arbitration, dispute resolution proceeding or
administrative proceeding brought or initiated by Borrower or otherwise
affecting or involving or relating to Borrower or any of its property or assets
to the extent (A) the amount in controversy exceeds $75,000, or (B) to the
extent any of the foregoing seeks injunctive relief, (ii) any Default or Event
of Default, which notice shall specify the nature and status thereof, the period
of

 

20



--------------------------------------------------------------------------------

existence thereof and what action is proposed to be taken with respect thereto,
(iii) any other development, event, fact, circumstance or condition that could
reasonably be expected to have a Material Adverse Effect, in each case
describing the nature and status thereof and the action proposed to be taken
with respect thereto, (iv) any notice received by Borrower from any payor of a
claim, suit or other action such payor has, claims or has filed against
Borrower, (v) any matter(s) affecting the value, enforceability or
collectability of any of the Collateral, including, without limitation, claims
or disputes in the amount of $25,000 or more, singly or in the aggregate, in
existence at any one time, (vi) any notice given by Borrower to any other lender
of Borrower and shall furnish to Lender a copy of such notice, (vii) receipt of
any notice or request from any Governmental Authority or governmental payor
regarding any liability or claim of liability, and/or (viii) if any Account
becomes evidenced or secured by an Instrument or Chattel Paper.

 

(d) Consents. Borrower shall obtain and deliver from time to time all required
consents, approvals and agreements from such third parties as Lender shall
determine are necessary or desirable in its Permitted Discretion and that are
satisfactory to Lender with respect to (i) the Loan Documents and the
transactions contemplated thereby, (ii) claims against Borrower or the
Collateral, and/or (iii) any agreements, consents, documents or instruments to
which Borrower is a party or by which any properties or assets of Borrower or
any of the Collateral is or are bound or subject, including, without limitation,
Landlord Waivers and Consents with respect to leases.

 

(e) Operating Budget. Borrower shall furnish to Lender on or prior to the
Closing Date and for each fiscal year of Borrower on or before the commencement
of such fiscal year, consolidated and consolidating month by month projected
operating budgets, annual projections, profit and loss statements, balance
sheets and cash flow reports of and for Borrower for such upcoming fiscal year
(including an income statement for each month and a balance sheet as at the end
of the last month in each fiscal quarter), in each case prepared in accordance
with GAAP consistently applied with prior periods.

 

6.2. Payment of Obligations

 

Borrower shall make full and timely indefeasible payment in cash of the
principal of and interest on the Loans, Advances and all other Obligations.
Simultaneously upon any prepayment of the Revolving Loan and termination of the
Revolving Facility, Borrower shall make full indefeasible payment in cash of the
principal of and interest on the Term Loan and all other Obligations relating to
the Term Loan.

 

6.3. Conduct of Business and Maintenance of Existence and Assets

 

Borrower and each Subsidiary of Borrower shall (i) conduct its business in
accordance with good business practices customary to the industry, (ii) engage
principally in the same or similar lines of business substantially as heretofore
conducted, (iii) collect its Accounts in the ordinary course of business, (iv)
maintain all of its material properties, assets and equipment used or useful in
its business in good repair, working order and condition (normal wear and tear
excepted and except as may be disposed of in the ordinary course of business and
in accordance with the terms of the Loan Documents and otherwise as determined
by Borrower using commercially reasonable business judgment), (v) from time to
time to make all necessary or desirable repairs, renewals and replacements
thereof, as determined by Borrower using commercially reasonable business
judgment, (vi) maintain and keep in full force and effect its existence and all
material Permits and qualifications to do business and good standing in each
jurisdiction in which the ownership or lease of property or the nature of its
business makes such Permits or qualification necessary and in which failure to
maintain such Permits or qualification could reasonably

 

21



--------------------------------------------------------------------------------

be likely to have a Material Adverse Effect; and (vii) remain in good standing
and maintain operations in all jurisdictions in which currently located.

 

6.4. Compliance with Legal and Other Obligations

 

Borrower and each Subsidiary of Borrower shall (i) comply with all laws,
statutes, rules, regulations, ordinances and tariffs of all Governmental
Authorities applicable to it or its business, assets or operations, (ii) pay all
taxes, assessments, fees, governmental charges, claims for labor, supplies, rent
and all other obligations or liabilities of any kind, except liabilities being
contested in good faith and against which adequate reserves have been
established, (iii) perform in accordance with its terms each contract, agreement
or other arrangement to which it is a party or by which it or any of the
Collateral is bound, except where the failure to comply, pay or perform could
not reasonably be expected to have a Material Adverse Effect, and (iv) maintain
and comply with all Permits necessary to conduct its business and comply with
any new or additional requirements that may be imposed on it or its business.

 

6.5. Insurance

 

Borrower shall (i) keep all of its insurable properties and assets adequately
insured in all material respects against losses, damages and hazards as are
customarily insured against by businesses engaging in similar activities or
owning similar assets or properties and at least the minimum amount required by
applicable law, (ii) maintain general public liability insurance at all times
against liability on account of damage to persons and property having such
limits, deductibles, exclusions and co-insurance and other provisions as are
customary for a business engaged in activities similar to those of Borrower; and
(iii) maintain insurance under all applicable workers’ compensation laws; all of
the foregoing insurance policies to (A) be satisfactory in form and substance to
Lender, (B) name Lender as loss payee and additional insured thereunder, and (C)
expressly provide that they cannot be altered, amended, modified or canceled
without thirty (30) Business Days prior written notice to Lender and that they
inure to the benefit of Lender notwithstanding any action or omission or
negligence of or by Borrower or any insured thereunder.

 

6.6. True Books

 

Borrower and each Subsidiary of Borrower shall (i) keep true, complete and
accurate books of record and account in accordance with commercially reasonable
business practices in which true and correct entries are made of all of its and
their dealings and transactions in all material respects; and (ii) set up and
maintain on its books such reserves as may be required by GAAP with respect to
doubtful accounts and all taxes, assessments, charges, levies and claims and
with respect to its business, and include such reserves in its quarterly as well
as year end financial statements.

 

6.7. Inspection; Periodic Audits

 

Borrower shall permit the representatives of Lender, at the expense of Borrower,
from time to time during normal business hours upon reasonable notice, to (i)
visit and inspect any of its offices or properties or any other place where
Collateral is located to inspect the Collateral and/or to examine or audit all
of its books of account, records, reports and other papers, (ii) make copies and
extracts therefrom, and (iii) discuss its business, operations, prospects,
properties, assets, liabilities, condition and/or Accounts with its officers and
independent public accountants (and by this provision such officers and
accountants are authorized to discuss the foregoing) provided that the
Borrower’s independent public accountants may have their own constraints on
discussions with Lender.

 

22



--------------------------------------------------------------------------------

6.8. Further Assurances; Post Closing

 

At Borrower’s cost and expense, Borrower shall (i) within five (5) Business Days
after Lender’s demand, take such further actions, obtain such consents and
approvals and duly execute and deliver such further agreements, assignments,
instructions or documents as Lender may request with respect to the purposes,
terms and conditions of the Loan Documents and the consummation of the
transactions contemplated thereby, whether before, at or after the performance
and/or consummation of the transactions contemplated hereby or the occurrence of
a Default or Event of Default, (ii) without limiting and notwithstanding any
other provision of any Loan Document, execute and deliver, or cause to be
executed and delivered, such agreements and documents, and take or cause to be
taken such actions, and otherwise perform, observe and comply with such
obligations, as are set forth on Schedule 6.8, and (iii) upon the exercise by
Lender or any of its Affiliates of any power, right, privilege or remedy
pursuant to any Loan Document or under applicable law or at equity which
requires any consent, approval, registration, qualification or authorization of
any Governmental Authority, execute and deliver, or cause the execution and
delivery of, all applications, certificates, instruments and other documents
that may be so required for such consent, approval, registration, qualification
or authorization. Without limiting the foregoing, upon the exercise by Lender or
any of its Affiliates of any right or remedy under any Loan Document which
requires any consent, approval or registration with, consent, qualification or
authorization by, any Person, Borrower shall execute and deliver, or cause the
execution and delivery of, all applications, certificates, instruments and other
documents that Lender or its Affiliate may be required to obtain for such
consent, approval, registration, qualification or authorization.

 

6.9. Payment of Indebtedness

 

Except as otherwise prescribed in the Loan Documents, Borrower and each
Subsidiary of Borrower shall pay, discharge or otherwise satisfy at or before
maturity (subject to applicable grace periods and, in the case of trade
payables, to ordinary course payment practices) all of its material obligations
and liabilities, except when the amount or validity thereof is being contested
in good faith by appropriate proceedings and such reserves as Lender may deem
proper and necessary in its Permitted Discretion shall have been made.

 

6.10. Lien Searches

 

If Liens other than Permitted Liens exist, Borrower immediately shall take,
execute and deliver all actions, documents and instruments necessary to release
and terminate such Liens.

 

6.11. Use of Proceeds

 

Borrower shall use the proceeds from the Revolving Facility and the Term Loan
only for the purposes set forth in the first “WHEREAS” clause of this Agreement.

 

6.12. Collateral Documents; Security Interest in Collateral

 

Borrower shall (i) execute, obtain, deliver, file, register and/or record any
and all financing statements, continuation statements, stock powers, instruments
and other documents, or cause the execution, filing, registration, recording or
delivery of any and all of the foregoing, that are necessary or required under
law or otherwise or reasonably requested by Lender to be executed, filed,
registered, obtained, delivered or recorded to create, maintain, perfect,
preserve, validate or otherwise protect the pledge of the Collateral to Lender
and Lender’s perfected first priority Lien on the Collateral (and Borrower
irrevocably grants Lender the right, at Lender’s option, to file any or all of
the foregoing), (ii)

 

23



--------------------------------------------------------------------------------

immediately upon learning thereof, report to Lender any reclamation, return or
repossession of goods in excess of $25,000.00 (individually or in the
aggregate), and (iii) defend the Collateral and Lender’s perfected first
priority Lien thereon against all claims and demands of all Persons at any time
claiming the same or any interest therein adverse to Lender, and pay all
reasonable costs and expenses (including, without limitation, in-house
documentation and diligence fees and legal expenses and reasonable attorneys’
fees and expenses) in connection with such defense, which may at Lender’s
discretion be added to the Obligations.

 

6.13. Additional Convertible Notes

 

On or before July 15, 2003, Borrower shall close on the issuance of additional
Convertible Notes pursuant to documentation reasonably acceptable to Lender such
that the total net proceeds received by the Borrower in connection with the
issuance of the Convertible Notes shall be at least $2,000,000.

 

6.14. Taxes and Other Charges

 

All payments and reimbursements to Lender made under any Loan Document shall be
free and clear of and without deduction for all taxes, levies, imposts,
deductions, assessments, charges or withholdings, and all liabilities with
respect thereto of any nature whatsoever, excluding taxes to the extent imposed
on Lender’s net income. If Borrower shall be required by law to deduct any such
amounts from or in respect of any sum payable under any Loan Document to Lender,
then the sum payable to Lender shall be increased as may be necessary so that,
after making all required deductions, Lender receives an amount equal to the sum
it would have received had no such deductions been made. Notwithstanding any
other provision of any Loan Document, if at any time after the Closing (i) any
change in any existing law, regulation, treaty or directive or in the
interpretation or application thereof, (ii) any new law, regulation, treaty or
directive enacted or any interpretation or application thereof, or (iii)
compliance by Lender with any request or directive (whether or not having the
force of law) from any Governmental Authority: (A) subjects Lender to any tax,
levy, impost, deduction, assessment, charge or withholding of any kind
whatsoever with respect to any Loan Document, or changes the basis of taxation
of payments to Lender of any amount payable thereunder (except for net income
taxes, or franchise taxes imposed in lieu of net income taxes, imposed generally
by federal, state or local taxing authorities with respect to interest or
commitment fees or other fees payable hereunder or changes in the rate of tax on
the overall net income of Lender), or (B) imposes on Lender any other condition
or increased cost in connection with the transactions contemplated thereby or
participations therein; and the result of any of the foregoing is to increase
the cost to Lender of making or continuing any Loan hereunder or to reduce any
amount receivable hereunder, then, in any such case, Borrower shall promptly pay
to Lender any additional amounts necessary to compensate Lender, on an after-tax
basis, for such additional cost or reduced amount as determined by Lender. If
Lender becomes entitled to claim any additional amounts pursuant to this Section
6.14 it shall promptly notify Borrower of the event by reason of which Lender
has become so entitled, and each such notice of additional amounts payable
pursuant to this Section 6.14 submitted by Lender to Borrower shall, absent
manifest error, be final, conclusive and binding for all purposes. Without
limiting or being limited by any other provision of any Loan Document, Borrower
at all times shall retain and use a nationally recognized payroll processing
firm or other Person acceptable to Lender to process, manage and pay its payroll
taxes and shall cause to be delivered to Lender within ten (10) calendar days
after the end of each calendar month a report of its payroll taxes for the
immediately preceding calendar month and evidence of payment thereof.

 

24



--------------------------------------------------------------------------------

VII. NEGATIVE COVENANTS

 

Each Borrower, jointly and severally, covenants and agrees that, until full
performance and satisfaction, and indefeasible payment in full in cash, of all
the Obligations and termination of this Agreement:

 

7.1. Financial Covenants

 

Borrower shall not violate the financial covenants set forth on Annex I to this
Agreement, which is incorporated herein and made a part hereof. In the event
that Borrower determines that it has or is likely to violate any of the
financial covenants set forth on Annex I, it will immediately advise Lender of
such Default or anticipated Default provided that any such Default shall not
become an Event of Default under Article VIII (c) if on or before the date
following the quarter or month, as the case may be, when, under Section 6.1(a),
Borrower must furnish its financial statements for the applicable Test Period
showing such Default, Borrower shall have received cash proceeds from the
issuance of capital stock or subordinated debt, in a manner permitted under this
Agreement, in an amount sufficient, in the determination of Lender, to cure such
Default.

 

7.2. Permitted Indebtedness

 

Borrower and its Subsidiaries shall not create, incur, assume or suffer to exist
any Indebtedness, except the following (collectively, “Permitted Indebtedness”):
(i) Indebtedness under the Loan Documents, (ii) any Indebtedness set forth on
Schedule 7.2 of the Disclosure Letter, (iii) Capitalized Lease Obligations
incurred after the Closing Date and Indebtedness incurred pursuant to purchase
money Liens permitted by Section 7.3(v) of the Disclosure Letter, provided that
the aggregate amount thereof outstanding at any time shall not exceed $250,000
without the prior written consent of Lender, (iv) Indebtedness in connection
with advances made by a stockholder in order to cure any default of the
financial covenants set forth on Annex I; provided, however, that such
Indebtedness shall be on an unsecured basis, subordinated in right of repayment
and remedies to all of the Obligations and to all of Lender’s rights and in form
and substance satisfactory to Lender; (v) accounts payable to trade creditors
and current operating expenses (other than for borrowed money) which are not
aged more than 120 calendar days from the billing date or more than 60 days from
the due date, in each case incurred in the ordinary course of business and paid
within such time period, unless the same are being contested in good faith and
by appropriate and lawful proceedings and such reserves, if any, with respect
thereto as are required by GAAP and deemed adequate by Borrower’s independent
accountants shall have been reserved; (vi) obligations under reimbursement
agreements (in form reasonably acceptable to Lender) with banks that issue
letters of credit for the Borrower’s account not to exceed $1,000,000 at any
time outstanding secured only by Liens in cash pledged to such banks; ;and (vii)
borrowings incurred in the ordinary course of business and not exceeding $10,000
individually or in the aggregate outstanding at any one time; provided, however,
that such Indebtedness shall be on an unsecured basis, subordinated in right of
repayment and remedies to all of the Obligations and to all of Lender’s rights
and in form and substance satisfactory to Lender. Borrower and its Subsidiaries
shall not make prepayments on any existing or future Indebtedness to any Person
other than to Lender or to the extent specifically permitted by this Agreement
or any subsequent agreement between Borrower and Lender.

 

7.3. Permitted Liens

 

Borrower and its Subsidiaries shall not create, incur, assume or suffer to exist
any Lien upon, in or against, or pledge of, any of the Collateral or any of its
properties or assets or any of its shares, securities or other equity or
ownership or partnership interests, whether now owned or hereafter acquired,
except the following (collectively, “Permitted Liens”): (i) Liens under the Loan
Documents or

 

25



--------------------------------------------------------------------------------

otherwise arising in favor of Lender, (ii) Liens imposed by law for taxes (other
than payroll taxes), assessments or charges of any Governmental Authority for
claims not yet due or which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves or other appropriate
provisions are being maintained by such Person in accordance with GAAP to the
satisfaction of Lender in its Permitted Discretion, (iii) (A) statutory Liens of
landlords (provided that any such landlord has executed a Landlord Waiver and
Consent in form and substance satisfactory to Lender) and of carriers,
warehousemen, mechanics, materialmen, and (B) other Liens imposed by law or that
arise by operation of law in the ordinary course of business from the date of
creation thereof, in each case only for amounts not yet due or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained by such
Person in accordance with GAAP to the satisfaction of Lender in its Permitted
Discretion, (iv) Liens (A) incurred or deposits made in the ordinary course of
business (including, without limitation, surety bonds and appeal bonds) in
connection with workers’ compensation, unemployment insurance and other types of
social security benefits or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Indebtedness), statutory obligations
and other similar obligations, or (B) arising as a result of progress payments
under government contracts, (v) purchase money Liens (A) securing Indebtedness
permitted under Section 7.2(iii) of the Disclosure Letter, or (B) in connection
with the purchase by such Person of equipment in the normal course of business,
provided that such payables shall not exceed any limits on Indebtedness provided
for herein and shall otherwise be Permitted Indebtedness hereunder, (vi) Liens
necessary and desirable for the operation of such Person’s business, provided
Lender has consented to such Liens in writing before their creation and
existence and the priority of such Liens and the debt secured thereby are both
subject and subordinate in all respects to the Liens securing the Collateral and
to the Obligations and all of the rights and remedies of Lender, all in form and
substance satisfactory to Lender in its Permitted Discretion; (vii) Liens on
cash pledged to banks issuing letters of credit for the account of the Borrowers
in accordance with Section 7.2(vi); and (viii) Liens disclosed on Schedule 7.3
of the Disclosure Letter.

 

7.4. Investments; New Facilities or Collateral; Subsidiaries

 

Borrower and its Subsidiaries, directly or indirectly, shall not (i) purchase,
own, hold, invest in or otherwise acquire obligations or stock or securities of,
or any other interest in, or all or substantially all of the assets of, any
Person or any joint venture, or (ii) make or permit to exist any loans, advances
or guarantees to or for the benefit of any Person or assume, guarantee, endorse,
contingently agree to purchase or otherwise become liable for or upon or incur
any obligation of any Person (other than those created by the Loan Documents and
Permitted Indebtedness and other than (A) trade credit extended in the ordinary
course of business, (B) advances for business travel and similar temporary
advances made in the ordinary course of business to officers, directors and
employees, and (C) the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business. Borrower,
directly or indirectly, shall not purchase, own, operate, hold, invest in or
otherwise acquire any facility, property or assets or any Collateral that is not
located at the locations set forth on Schedule 5.18B of the Disclosure Letter
unless Borrower shall provide to Lender at least thirty (30) Business Days prior
written notice. Borrower shall have no Subsidiaries other than such Subsidiaries
existing at Closing.

 

7.5. Dividends; Redemptions

 

Borrower shall not (i) declare, pay or make any dividend or distribution on any
shares of capital stock or other securities or interests (other than dividends
or distributions payable in its stock, split-ups or reclassifications of its
stock, or bonuses payable in stock or stock options), (ii) apply any of its
funds, property or assets to the acquisition, redemption or other retirement of
any capital stock or

 

26



--------------------------------------------------------------------------------

other securities or interests or of any options to purchase or acquire any of
the foregoing (provided, however, that Borrower may redeem its capital stock
from terminated employees pursuant to, but only to the extent required under,
the terms of the related employment agreements as long as no Default or Event of
Default has occurred and is continuing or would be caused by or result
therefrom), (iii) otherwise make any payments or Distributions to any
stockholder, member, partner or other equity owner in such Person’s capacity as
such, or (iv) make any payment of any management fee, or related or similar fee
to any Person, exclusive of consulting agreements involving management services
as set forth on Schedule 7.5 of the Disclosure Letter.

 

7.6. Transactions with Affiliates

 

Borrower and its Subsidiaries shall not enter into or consummate any transaction
of any kind with any of its Affiliates or any Guarantor or any of their
respective Affiliates other than: (i) salary, bonus, employee stock option and
other compensation and employment arrangements with directors or officers in the
ordinary course of business, provided, that no payment of any bonus shall be
permitted if a Default or Event of Default has occurred and remains in effect or
would be caused by or result from such payment, (ii) distributions and dividends
permitted pursuant to Section 7.4, (iii) transactions with Lender or any
Affiliate of Lender, (iv) transactions disclosed on Schedule 7.6 of the
Disclosure Letter, and (v) payments permitted under and pursuant to written
agreements entered into by and between Borrower and one or more of its
Affiliates that both (A) reflect and constitute transactions on overall terms at
least as favorable to Borrower as would be the case in an arm’s-length
transaction between unrelated parties of equal bargaining power, and (B) are
subject to such terms and conditions as determined by Lender in its Permitted
Discretion; provided, that notwithstanding the foregoing Borrower shall not (Y)
enter into or consummate any transaction or agreement pursuant to which it
becomes a party to any mortgage, note, indenture or guarantee evidencing any
Indebtedness of any of its Affiliates or otherwise to become responsible or
liable, as a guarantor, surety or otherwise, pursuant to agreement for any
Indebtedness of any such Affiliate, or (Z), except as set forth on Schedule 7.6
of the Disclosure Letter, make any payment to any of its Affiliates in excess of
$10,000 without the prior written consent of Lender.

 

7.7. Charter Documents; Fiscal Year; Dissolution; Use of Proceeds

 

Borrower and its Subsidiaries shall not (i) amend, modify, restate or change its
certificate of incorporation or formation or bylaws or similar charter documents
in a manner that would be adverse to Lender, (ii) change its fiscal year unless
Borrower demonstrates to Lender’s satisfaction compliance with the covenants
contained herein for both the fiscal year in effect prior to any change and the
new fiscal year period by delivery to Lender of appropriate interim and annual
pro forma, historical and current compliance certificates for such periods and
such other information as Lender may reasonably request, (iii) amend, alter or
suspend or terminate or make provisional in any material way, any Permit without
the prior written consent of Lender, which consent shall not be unreasonably
withheld, (iv) wind up, liquidate or dissolve (voluntarily or involuntarily) or
commence or suffer any proceedings seeking or that would result in any of the
foregoing, or (v) use any proceeds of any Advance for “purchasing” or “carrying”
“margin stock” as defined in Regulations U, T or X of the Board of Governors of
the Federal Reserve System.

 

7.8. Truth of Statements

 

Borrower shall not furnish to Lender any certificate or other document that
contains any untrue statement of a material fact or that omits to state a
material fact necessary to make it not misleading in light of the circumstances
under which it was furnished.

 

27



--------------------------------------------------------------------------------

7.9. IRS Form 8821

 

Borrower shall not alter, amend, restate, or otherwise modify, or withdraw,
terminate or re-file the IRS Form 8821 required to be filed pursuant to the
Conditions Precedent in Section 4.1 hereof.

 

7.10. Payment on Subordinated Debt

 

Borrower shall not, directly or indirectly, except as permitted under the
Subordination Agreements relating thereto (i) make any payment or prepayment of
any part or all of any Subordinated Debt, (ii) repurchase, redeem or retire any
instrument evidencing any such Subordinated Debt prior to maturity, or (iii)
enter into any agreement (oral or written) which could in any way be construed
to amend, modify, alter or terminate any one or more instruments or agreements
evidencing or relating to any Subordinated Debt in a manner adverse to Lender,
as determined by Lender in its Permitted Discretion. If and to the extent that
payment is to be made on Subordinated Debt from Excess Cash Flow for a specified
Test Period, at least ten days prior to the making of any such payment, Borrower
shall provide Lender with a computation of Excess Cash Flow for the applicable
Test Period and such computation must be approved by Lender.

 

VIII. EVENTS OF DEFAULT

 

The occurrence of any one or more of the following shall constitute an “Event of
Default:”

 

(a) Borrower shall fail to pay any amount on the Obligations or provided for in
any Loan Document when due (whether on any payment date, at maturity, by reason
of acceleration, by notice of intention to prepay, by required prepayment or
otherwise);

 

(b) any representation, statement or warranty made or deemed made by Borrower or
any Guarantor in any Loan Document or in any other certificate, document, report
or opinion delivered in conjunction with any Loan Document to which it is a
party, shall not be true and correct in all material respects or shall have been
false or misleading in any material respect on the date when made or deemed to
have been made (except to the extent already qualified by materiality, in which
case it shall be true and correct in all respects and shall not be false or
misleading in any respect);

 

(c) Borrower or any Guarantor or other party thereto other than Lender shall be
in violation, breach or default of, or shall fail to perform, observe or comply
with any covenant, obligation or agreement set forth in, any Loan Document and
such violation, breach, default or failure shall not be cured within the
applicable period set forth in the applicable Loan Document; provided that, with
respect to the affirmative covenants set forth in Article VI (other than
Sections 6.2, 6.3, 6.9 and 6.11 for which there shall be no cure period), there
shall be a fifteen (15) calendar day cure period commencing from the earlier of
(i) Receipt by such Person of written notice of such breach, default, violation
or failure, and (ii) the time at which such Person or any authorized officer
thereof knew or became aware, or should have known or been aware, of such
failure, violation, breach or default;

 

(d) (i) any of the Loan Documents ceases to be in full force and effect, or (ii)
any Lien created thereunder ceases to constitute a valid perfected first
priority Lien on the Collateral in accordance with the terms thereof, or Lender
ceases to have a valid perfected first priority security interest in any of the
Collateral or any securities pledged to Lender pursuant to the Security
Documents;

 

28



--------------------------------------------------------------------------------

(e) one or more judgments or decrees is rendered against any Borrower or
Guarantor in an amount in excess of $50,000 individually or $100,000 in the
aggregate, which is/are not satisfied, stayed, vacated or discharged of record
within thirty (30) calendar days of being rendered;

 

(f) (i) any default occurs, which is not cured or waived, (x) in the payment of
any amount with respect to any Indebtedness (other than the Obligations) of any
Borrower or Guarantor in excess of $50,000, (y) in the performance, observance
or fulfillment of any provision contained in any agreement, contract, document
or instrument to which any Borrower or Guarantor is a party or to which any of
their properties or assets are subject or bound under or pursuant to which any
Indebtedness was issued, created, assumed, guaranteed or secured and such
default continues for more than any applicable grace period or permits the
holder of any Indebtedness to accelerate the maturity thereof, or (z) in the
performance, observance or fulfillment of any provision contained in any
agreement, contract, document or instrument between any Borrower or Guarantor
and Lender or Affiliate of Lender (other than the Loan Documents), or (ii) any
Indebtedness of any Borrower or Guarantor is declared to be due and payable or
is required to be prepaid (other than by a regularly scheduled payment) prior to
the stated maturity thereof, or any obligation of such Person for the payment of
Indebtedness (other than the Obligations) is not paid when due or within any
applicable grace period, or any such obligation becomes or is declared to be due
and payable before the expressed maturity thereof, or there occurs an event
which, with the giving of notice or lapse of time, or both, would cause any such
obligation to become, or allow any such obligation to be declared to be, due and
payable;

 

(g) any Borrower or Guarantor shall (i) be unable to pay its debts generally as
they become due, (ii) file a petition under any insolvency statute, (iii) make a
general assignment for the benefit of its creditors, (iv) commence a proceeding
for the appointment of a receiver, trustee, liquidator or conservator of itself
or of the whole or any substantial part of its property, or (v) file a petition
seeking reorganization or liquidation or similar relief under any Debtor Relief
Law or any other applicable law or statute;

 

(h) (i) a court of competent jurisdiction shall (A) enter an order, judgment or
decree appointing a custodian, receiver, trustee, liquidator or conservator of
any Borrower or Guarantor or the whole or any substantial part of any such
Person’s properties, which shall continue unstayed and in effect for a period of
sixty (60) calendar days, (B) shall approve a petition filed against any
Borrower or Guarantor seeking reorganization, liquidation or similar relief
under the any Debtor Relief Law or any other applicable law or statute, which is
not dismissed within sixty (60) calendar days or, (C) under the provisions of
any Debtor Relief Law or other applicable law or statute, assume custody or
control of any Borrower or Guarantor or of the whole or any substantial part of
any such Person’s properties, which is not irrevocably relinquished within sixty
(60) calendar days, or (ii) there is commenced against any Borrower or Guarantor
any proceeding or petition seeking reorganization, liquidation or similar relief
under any Debtor Relief Law or any other applicable law or statute, which (A) is
not unconditionally dismissed within sixty (60) calendar days after the date of
commencement, or (B) is with respect to which such Borrower or Guarantor takes
any action to indicate its approval of or consent to;

 

(i) (i) any Change of Control occurs or any agreement or commitment to cause or
that may result in any such Change of Control is entered into, (ii) any Material
Adverse Effect, Material Adverse Change occurs or is reasonably expected to
occur, or (iii) any Borrower or Guarantor ceases any portion of its business
operations as currently conducted;

 

(j) Lender receives any indication or evidence that any Borrower or Guarantor
may have directly or indirectly been engaged in any type of activity which, in
Lender’s

 

29



--------------------------------------------------------------------------------

judgment, might result in forfeiture of any property to any Governmental
Authority which shall have continued unremedied for a period of ten (10)
calendar days after written notice from Lender;

 

(k) an Event of Default occurs under any other Loan Document;

 

(l) uninsured damage to, or loss, theft or destruction of, any portion of the
Collateral occurs that exceeds $50,000 in the aggregate;

 

(m) any Borrower or Guarantor or any of their respective directors or senior
officers is criminally indicted or convicted under any law that could lead to a
forfeiture of any Collateral;

 

(n) the issuance of any process for levy, attachment or garnishment or execution
upon or prior to any judgment against any Borrower or Guarantor or any of their
property or assets; or

 

(o) any Borrower or Guarantor does, or enters into or becomes a party to any
agreement or commitment to do, or cause to be done, any of the things described
in this Article VIII or otherwise prohibited by any Loan Document (subject to
any cure periods set forth therein);

 

then, and in any such event, notwithstanding any other provision of any Loan
Document, Lender may, by notice to Borrower (i) terminate its obligations to
make Loans hereunder, whereupon the same shall immediately terminate, (ii)
declare all or any of the Notes, all interest thereon and all other Obligations
to be due and payable immediately (except in the case of an Event of Default
under Section 8(d), (g), (h) or (i)(iii), in which event all of the foregoing
shall automatically and without further act by Lender be due and payable,
provided that, with respect to non-material breaches or violations that
constitute Events of Default under clause (ii) of Section 8(d), there shall be a
three (3) Business Day cure period commencing from the earlier of (A) Receipt by
the applicable Person of written notice of such breach or violation or of any
event, fact or circumstance constituting or resulting in any of the foregoing,
and (B) the time at which such Person or any authorized officer thereof knew or
became aware, or should have known or been aware, of such breach or violation
and resulting Event of Default or of any event, fact or circumstance
constituting or resulting in any of the foregoing)), in each case without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by Borrower, and (iii) prohibit any action permitted to
be taken under Article VII hereof.

 

IX. RIGHTS AND REMEDIES AFTER DEFAULT

 

9.1. Rights and Remedies

 

(a) In addition to the acceleration provisions set forth in Article VIII above,
upon the occurrence and continuation of an Event of Default, Lender shall have
the right to exercise any and all rights, options and remedies provided for in
any Loan Document, under the UCC or at law or in equity, including, without
limitation, the right to (i) apply any property of any Borrower held by Lender
to reduce the Obligations, (ii) foreclose the Liens created under the Security
Documents, (iii) realize upon, take possession of and/or sell any Collateral or
securities pledged with or without judicial process, (iv) exercise all rights
and powers with respect to the Collateral as any Borrower, as applicable, might
exercise, (v) collect and send notices regarding the Collateral, with or without
judicial process, (vi) by its own means or with judicial assistance, enter any
premises at which Collateral and/or pledged securities are located, or render
any of the foregoing unusable or dispose of the Collateral and/or pledged
securities on such premises without any liability for rent, storage, utilities,
or other sums, and no Borrower shall resist or interfere with such action, (vii)
at Borrower’s expense, require that all or any part of the

 

30



--------------------------------------------------------------------------------

Collateral be assembled and made available to Lender at any place designated by
Lender, (viii) reduce or otherwise change the Facility Cap and/or the Maximum
Term Loan Amount, and/or (ix) relinquish or abandon any Collateral or securities
pledged or any Lien thereon. Notwithstanding any provision of any Loan Document,
Lender, in its sole discretion, shall have the right, at any time that Borrower
fails to do so, and from time to time, without prior notice, to: (i) obtain
insurance covering any of the Collateral to the extent required hereunder; (ii)
pay for the performance of any of Obligations; (iii) discharge taxes or Liens on
any of the Collateral that are in violation of any Loan document unless Borrower
is in good faith with due diligence by appropriate proceedings contesting those
items; and (iv) pay for the maintenance and preservation of the Collateral. Such
expenses and advances shall be added to the Obligations until reimbursed to
Lender and shall be secured by the Collateral, and such payments by Lender shall
not be construed as a waiver by Lender of any Event of Default or any other
rights or remedies of Lender.

 

(b) Borrower agrees that notice received by it at least ten (10) calendar days
before the time of any intended public sale, or the time after which any private
sale or other disposition of Collateral is to be made, shall be deemed to be
reasonable notice of such sale or other disposition. If permitted by applicable
law, any perishable Collateral which threatens to speedily decline in value or
which is sold on a recognized market may be sold immediately by Lender without
prior notice to Borrower. At any sale or disposition of Collateral or securities
pledged, Lender may (to the extent permitted by applicable law) purchase all or
any part thereof free from any right of redemption by any Borrower which right
is hereby waived and released. Borrower covenants and agrees not to, and not to
permit or cause any of its Subsidiaries to, interfere with or impose any
obstacle to Lender’s exercise of its rights and remedies with respect to the
Collateral. Lender, in dealing with or disposing of the Collateral or any part
thereof, shall not be required to give priority or preference to any item of
Collateral or otherwise to marshal assets or to take possession or sell any
Collateral with judicial process.

 

9.2. Application of Proceeds

 

In addition to any other rights, options and remedies Lender has under the Loan
Documents, the UCC, at law or in equity, all dividends, interest, rents, issues,
profits, fees, revenues, income and other proceeds collected or received from
collecting, holding, managing, renting, selling, or otherwise disposing of all
or any part of the Collateral or any proceeds thereof upon exercise of its
remedies hereunder shall be applied in the following order of priority: (i)
first, to the payment of all costs and expenses of such collection, storage,
lease, holding, operation, management, sale, disposition or delivery and of
conducting Borrower’s business and of maintenance, repairs, replacements,
alterations, additions and improvements of or to the Collateral, and to the
payment of all sums which Lender may be required or may elect to pay, if any,
for taxes, assessments, insurance and other charges upon the Collateral or any
part thereof, and all other payments that Lender may be required or authorized
to make under any provision of this Agreement (including, without limitation, in
each such case, in-house documentation and diligence fees and legal expenses,
search, audit, recording, professional and filing fees and expenses and
reasonable attorneys’ fees and all expenses, liabilities and advances made or
incurred in connection therewith); (ii) second, to the payment of all
Obligations whether or not then due, in such order and manner as Lender shall
determine; (iii) third, to the satisfaction of Indebtedness secured by any
subordinate security interest of record in the Collateral if written
notification of demand therefor is received before distribution of the proceeds
is completed, provided, that, if requested by Lender, the holder of a
subordinate security interest shall furnish reasonable proof of its interest,
and unless it does so, Lender need not address its claims; and (iv) fourth, to
the payment of any surplus then remaining to Borrower, unless otherwise provided
by law or directed by a court of competent jurisdiction, provided that Borrower
shall be liable for any deficiency if such proceeds are insufficient to satisfy
the Obligations or any of the other items referred to in this section.

 

31



--------------------------------------------------------------------------------

9.3. Rights of Lender to Appoint Receiver

 

Without limiting and in addition to any other rights, options and remedies
Lender has under the Loan Documents, the UCC, at law or in equity, upon the
occurrence and continuation of an Event of Default, Lender shall have the right
to apply for and have a receiver appointed by a court of competent jurisdiction
in any action taken by Lender to enforce its rights and remedies in order to
manage, protect and preserve the Collateral and continue the operation of the
business of Borrower and to collect all revenues and profits thereof and apply
the same to the payment of all expenses and other charges of such receivership
including the compensation of the receiver and to the payments as aforesaid
until a sale or other disposition of such Collateral shall be finally made and
consummated.

 

9.4. Rights and Remedies not Exclusive

 

Lender shall have the right in its sole discretion to determine which rights,
Liens and/or remedies Lender may at any time pursue, relinquish, subordinate or
modify, and such determination will not in any way modify or affect any of
Lender’s rights, Liens or remedies under any Loan Document, applicable law or
equity. The enumeration of any rights and remedies in any Loan Document is not
intended to be exhaustive, and all rights and remedies of Lender described in
any Loan Document are cumulative and are not alternative to or exclusive of any
other rights or remedies which Lender otherwise may have. The partial or
complete exercise of any right or remedy shall not preclude any other further
exercise of such or any other right or remedy.

 

X. WAIVERS AND JUDICIAL PROCEEDINGS

 

10.1. Waivers

 

Except as expressly provided for herein, Borrower hereby waives setoff,
counterclaim, demand, presentment, protest, all defenses with respect to any and
all instruments and all notices and demands of any description, and the pleading
of any statute of limitations as a defense to any demand under any Loan
Document. Borrower hereby waives any and all defenses and counterclaims it may
have or could interpose in any action or proceeding brought by Lender to obtain
an order of court recognizing the assignment of, or Lien of Lender in and to,
any Collateral. With respect to any action hereunder, Lender conclusively may
rely upon, and shall incur no liability to Borrower in acting upon, any request
or other communication that Lender reasonably believes to have been given or
made by a person authorized on Borrower’s behalf, whether or not such person is
listed on the incumbency certificate delivered pursuant to Section 4.1 hereof.
In each such case, Borrower hereby waives the right to dispute Lender’s action
based upon such request or other communication, absent manifest error.

 

10.2. Delay; No Waiver of Defaults

 

No course of action or dealing, renewal, release or extension of any provision
of any Loan Document, or single or partial exercise of any such provision, or
delay, failure or omission on Lender’s part in enforcing any such provision
shall affect the liability of any Borrower or Guarantor or operate as a waiver
of such provision or affect the liability of any Borrower or Guarantor or
preclude any other or further exercise of such provision. No waiver by any party
to any Loan Document of any one or more defaults by any other party in the
performance of any of the provisions of any Loan Document shall operate or be
construed as a waiver of any future default, whether of a like or different
nature, and each such waiver shall be limited solely to the express terms and
provisions of such waiver. Notwithstanding any other provision of any Loan
Document, by completing the Closing under this Agreement and/or by making
Advances or funding the Term Loan, Lender does not waive any breach of any
representation or

 

32



--------------------------------------------------------------------------------

warranty of under any Loan Document, and all of Lender’s claims and rights
resulting from any such breach or misrepresentation are specifically reserved.

 

10.3. Jury Waiver

 

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM OR CAUSE OF ACTION ARISING UNDER THE LOAN DOCUMENTS OR IN ANY WAY
CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE PARTIES WITH RESPECT TO THE
LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. EACH
PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENTS OF THE PARTIES TO THE WAIVER OF THEIR RESPECTIVE RIGHTS
TO TRIAL BY JURY.

 

10.4. Cooperation in Discovery and Litigation

 

In any litigation, arbitration or other dispute resolution proceeding relating
to any Loan Document, Borrower waives any and all defenses, objections and
counterclaims it may have or could interpose with respect to (i) any of its
directors, officers, employees or agents being deemed to be employees or
managing agents of Borrower for purposes of all applicable law or court rules
regarding the production of witnesses by notice for testimony (whether in a
deposition, at trial or otherwise), (ii) Lender’s counsel examining any such
individuals as if under cross-examination and using any discovery deposition of
any of them as if it were an evidence deposition, and/or (iii) using all
commercially reasonable efforts to produce in any such dispute resolution
proceeding, at the time and in the manner requested by Lender, all Persons,
documents (whether in tangible, electronic or other form) and/or other things
under its control and relating to the dispute.

 

XI. EFFECTIVE DATE AND TERMINATION

 

11.1. Effectiveness and Termination

 

Subject to Lender’s right to terminate and cease making Loans upon or after any
Event of Default, this Agreement shall continue in full force and effect until
the full performance and indefeasible payment in cash of all Obligations, unless
terminated sooner as provided in this Section 11.1. Borrower may terminate this
Agreement at any time upon not less than sixty (60) calendar days’ prior written
notice to Lender and upon full performance and indefeasible payment in full in
cash of all Obligations on or prior to such 60th calendar day after Receipt by
Lender of such written notice; provided, however, that, notwithstanding any
other provision of any Loan Document, Borrower shall have no right to terminate
this Agreement until after the first anniversary of the Closing Date. All of the
Obligations shall be immediately due and payable upon any such termination on
the termination date stated in any notice of termination (the “Termination
Date”); provided that, notwithstanding any other provision of any Loan Document,
the Termination Date shall be effective no earlier than the first Business Day
of the month following the expiration of the sixty (60) calendar days’ prior
written notice period. Notwithstanding any other provision of any Loan Document,
no termination of this Agreement shall affect Lender’s rights or any of the
Obligations existing as of the effective date of such termination, and the
provisions of the Loan Documents shall continue to be fully operative until the
Obligations have been fully performed and indefeasibly paid in cash in full. The
Liens granted to Lender under the

 

33



--------------------------------------------------------------------------------

Security Documents and the financing statements filed pursuant thereto and the
rights and powers of Lender shall continue in full force and effect
notwithstanding the fact that Borrower’s borrowings hereunder may from time to
time be in a zero or credit position until all of the Obligations have been
fully performed and indefeasibly paid in full in cash. Nothing herein shall
impair or affect Borrower’s rights hereunder to repay the Term Loan prior to the
Term Loan Maturity Date.

 

11.2. Survival

 

All obligations, covenants, agreements, representations, warranties, waivers and
indemnities made by Borrower in any Loan Document shall survive the execution
and delivery of the Loan Documents, the Closing, the making of the Loans and any
termination of this Agreement until all Obligations are fully performed and
indefeasibly paid in full in cash. The obligations and provisions of Sections
3.5, 3.6, 10.1, 10.3, 11.1, 11.2, 12.4, 12.7 and 12.9 shall survive termination
of the Loan Documents and any payment, in full or in part, of the Obligations.

 

XII. MISCELLANEOUS

 

12.1. Governing Law; Jurisdiction; Service of Process; Venue

 

The Loan Documents shall be governed by and construed in accordance with the
internal laws of the State of Maryland without giving effect to its choice of
law provisions. Any judicial proceeding against Borrower with respect to the
Obligations, any Loan Document or any related agreement may be brought in any
federal or state court of competent jurisdiction located in the State of
Maryland. By execution and delivery of each Loan Document to which it is a
party, Borrower (i) accepts the non-exclusive jurisdiction of the aforesaid
courts and irrevocably agrees to be bound by any judgment rendered thereby, (ii)
waives personal service of process, (iii) agrees that service of process upon it
may be made by certified or registered mail, return receipt requested, pursuant
to Section 12.5 hereof, (iv) waives any objection to jurisdiction and venue of
any action instituted hereunder and agrees not to assert any defense based on
lack of jurisdiction, venue or convenience, and (v) agrees that this loan was
made in Maryland, that Lender has accepted in Maryland Loan Documents executed
by Borrower and has disbursed Advances under the Loan Documents in Maryland.
Nothing shall affect the right of Lender to serve process in any manner
permitted by law or shall limit the right of Lender to bring proceedings against
Borrower in the courts of any other jurisdiction having jurisdiction. Any
judicial proceedings against Lender involving, directly or indirectly, the
Obligations, any Loan Document or any related agreement shall be brought only in
a federal or state court located in the State of Maryland. All parties
acknowledge that they participated in the negotiation and drafting of this
Agreement and that, accordingly, no party shall move or petition a court
construing this Agreement to construe it more stringently against one party than
against any other.

 

12.2. Successors and Assigns; Participations; New Lenders

 

The Loan Documents shall inure to the benefit of Lender, Transferees and all
future holders of any Note, the Obligations and/or any of the Collateral, and
each of their respective successors and assigns. Each Loan Document shall be
binding upon the Persons’ other than Lender that are parties thereto and their
respective successors and assigns, and no such Person may assign, delegate or
transfer any Loan Document or any of its rights or obligations thereunder
without the prior written consent of Lender. No rights are intended to be
created under any Loan Document for the benefit of any third party donee,
creditor or incidental beneficiary of any Borrower or Guarantor. Nothing
contained in any Loan Document shall be construed as a delegation to Lender of
any other Person’s duty of performance. BORROWER ACKNOWLEDGES AND AGREES THAT
LENDER AT ANY TIME AND FROM

 

34



--------------------------------------------------------------------------------

TIME TO TIME MAY (I) DIVIDE AND RESTATE ANY NOTE, AND/OR (II) SELL, ASSIGN OR
GRANT PARTICIPATING INTERESTS IN OR TRANSFER ALL OR ANY PART OF ITS RIGHTS OR
OBLIGATIONS UNDER ANY LOAN DOCUMENT, NOTE, THE OBLIGATIONS AND/OR THE COLLATERAL
TO OTHER PERSONS (EACH SUCH TRANSFEREE, ASSIGNEE OR PURCHASER, A “TRANSFEREE”).
Each Transferee shall have all of the rights and benefits with respect to the
Obligations, Notes, Collateral and/or Loan Documents held by it as fully as if
the original holder thereof, and either Lender or any Transferee may be
designated as the sole agent to manage the transactions and obligations
contemplated therein; provided that, notwithstanding anything to the contrary in
any Loan Document, Borrower shall not be obligated to pay under this Agreement
to any Transferee any sum in excess of the sum which Borrower would have been
obligated to pay to Lender had such participation not been effected.
Notwithstanding any other provision of any Loan Document, Lender may disclose to
any Transferee all information, reports, financial statements, certificates and
documents obtained under any provision of any Loan Document.

 

12.3. Application of Payments

 

To the extent that any payment made or received with respect to the Obligations
is subsequently invalidated, determined to be fraudulent or preferential, set
aside or required to be repaid to a trustee, debtor in possession, receiver,
custodian or any other Person under any Debtor Relief Law, common law or
equitable cause or any other law, then the Obligations intended to be satisfied
by such payment shall be revived and shall continue as if such payment had not
been received by Lender. Any payments with respect to the Obligations received
shall be credited and applied in such manner and order as Lender shall decide in
its Permitted Discretion.

 

12.4. Indemnity

 

Each Borrower jointly and severally shall indemnify Lender, its Affiliates and
its and their respective managers, members, officers, employees, Affiliates,
agents, representatives, successors, assigns, accountants and attorneys
(collectively, the “Indemnified Persons”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever (including,
without limitation, reasonable fees and disbursements of counsel and in-house
documentation and diligence fees and legal expenses) which may be imposed on,
incurred by or asserted against any Indemnified Person with respect to or
arising out of, or in any litigation, proceeding or investigation instituted or
conducted by any Person with respect to any aspect of, or any transaction
contemplated by or referred to in, or any matter related to, any Loan Document
or any agreement, document or transaction contemplated thereby, whether or not
such Indemnified Person is a party thereto, except to the extent that any of the
foregoing arises out of the gross negligence or willful misconduct of such
Indemnified Person. If any Indemnified Person uses in-house counsel for any
purpose for which any Borrower is responsible to pay or indemnify, each Borrower
expressly agrees that its indemnification obligations include reasonable charges
for such work commensurate with the fees that would otherwise be charged by
outside legal counsel selected by such Indemnified Person in its Permitted
Discretion for the work performed. Lender agrees to give Borrower reasonable
notice of any event of which Lender becomes aware for which indemnification may
be required under this Section 12.4, and Lender may elect (but is not obligated)
to direct the defense thereof, provided that the selection of counsel shall be
subject to Borrower’s consent, which consent shall not be unreasonably withheld
or delayed. Any Indemnified Person may, in its reasonable discretion, take such
actions as it deems necessary and appropriate to investigate, defend or settle
any event or take other remedial or corrective actions with respect thereto as
may be necessary for the protection of such Indemnified Person or the
Collateral. Notwithstanding the foregoing, if any insurer agrees to undertake
the defense of an event (an “Insured Event”), Lender agrees not to exercise its
right to select counsel to

 

35



--------------------------------------------------------------------------------

defend the event if that would cause any Borrower’s insurer to deny coverage;
provided, however, that Lender reserves the right to retain counsel to represent
any Indemnified Person with respect to an Insured Event at its sole cost and
expense. To the extent that Lender obtains recovery from a third party other
than an Indemnified Person of any of the amounts that any Borrower has paid to
Lender pursuant to the indemnity set forth in this Section 12.4, then Lender
shall promptly pay to such Borrower the amount of such recovery.

 

12.5. Notice

 

Any notice or request under any Loan Document shall be given to any party to
this Agreement at such party’s address set forth beneath its signature on the
signature page to this Agreement, or at such other address as such party may
hereafter specify in a notice given in the manner required under this Section
12.5. Any notice or request hereunder shall be given only by, and shall be
deemed to have been received upon (each, a “Receipt”): (i) registered or
certified mail, return receipt requested, on the date on which such received as
indicated in such return receipt, (ii) delivery by a nationally recognized
overnight courier, one (1) Business Day after deposit with such courier, or
(iii) facsimile or electronic transmission, in each case upon telephone or
further electronic communication from the recipient acknowledging receipt
(whether automatic or manual from recipient), as applicable.

 

12.6. Severability; Captions; Counterparts; Facsimile Signatures

 

If any provision of any Loan Document is adjudicated to be invalid under
applicable laws or regulations, such provision shall be inapplicable to the
extent of such invalidity without affecting the validity or enforceability of
the remainder of the Loan Documents which shall be given effect so far as
possible. The captions in the Loan Documents are intended for convenience and
reference only and shall not affect the meaning or interpretation of the Loan
Documents. The Loan Documents may be executed in one or more counterparts (which
taken together, as applicable, shall constitute one and the same instrument) and
by facsimile transmission, which facsimile signatures shall be considered
original executed counterparts. Each party to this Agreement agrees that it will
be bound by its own facsimile signature and that it accepts the facsimile
signature of each other party.

 

12.7. Expenses

 

Borrower shall pay, whether or not the Closing occurs, all costs and expenses
incurred by Lender and/or its Affiliates, including, without limitation,
documentation and diligence fees and expenses, all search, audit, appraisal,
recording, professional and filing fees and expenses and all other out-of-pocket
charges and expenses (including, without limitation, UCC and judgment and tax
lien searches and UCC filings and fees for post-Closing UCC and judgment and tax
lien searches and wire transfer fees and audit expenses), and reasonable
attorneys’ fees and expenses, (i) in any effort to enforce, protect or collect
payment of any Obligation or to enforce any Loan Document or any related
agreement, document or instrument, (ii) in connection with entering into,
negotiating, preparing, reviewing and executing the Loan Documents and/or any
related agreements, documents or instruments, (iii) arising in any way out of
administration of the Obligations, (iv) in connection with instituting,
maintaining, preserving, enforcing and/or foreclosing on Lender’s Liens in any
of the Collateral or securities pledged under the Loan Documents, whether
through judicial proceedings or otherwise, (v) in defending or prosecuting any
actions, claims or proceedings arising out of or relating to Lender’s
transactions with Borrower, (vi) in seeking, obtaining or receiving any advice
with respect to its rights and obligations under any Loan Document and any
related agreement, document or instrument, and/or (vii) in connection with any
modification, restatement, supplement, amendment, waiver or extension of any
Loan Document and/or any related agreement, document or instrument. All of the
foregoing shall be

 

36



--------------------------------------------------------------------------------

charged to Borrower’s account and shall be part of the Obligations. If Lender or
any of its Affiliates uses in-house counsel for any purpose under any Loan
Document for which Borrower is responsible to pay or indemnify, Borrower
expressly agrees that its Obligations include reasonable charges for such work.
Without limiting the foregoing, Borrower shall pay all taxes (other than taxes
based upon or measured by Lender’s income or revenues or any personal property
tax), if any, in connection with the issuance of any Note and the filing and/or
recording of any documents and/or financing statements.

 

12.8. Entire Agreement

 

This Agreement and the other Loan Documents to which Borrower is a party
constitute the entire agreement between Borrower and Lender with respect to the
subject matter hereof and thereof, and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof or thereof. Any
promises, representations, warranties or guarantees not herein contained and
hereinafter made shall have no force and effect unless in writing signed by
Borrower and Lender. No provision of this Agreement may be changed, modified,
amended, restated, waived, supplemented, discharged, canceled or terminated
orally or by any course of dealing or in any other manner other than by an
agreement in writing signed by Lender and Borrower. Each party hereto
acknowledges that it has been advised by counsel in connection with the
negotiation and execution of this Agreement and is not relying upon oral
representations or statements inconsistent with the terms and provisions hereof.

 

12.9. Lender Approvals

 

Unless expressly provided herein to the contrary, any approval, consent, waiver
or satisfaction of Lender with respect to any matter that is subject of any Loan
Document may be granted or withheld by Lender in its sole and absolute
discretion.

 

12.10. Confidentiality and Publicity

 

Lender reserves the right to review and approve all materials that Borrower or
any of its Affiliates prepares that contain Lender’s name or describe or refer
to any Loan Document, any of the terms thereof or any of the transactions
contemplated thereby. Borrower shall not, and shall not permit any of its
Affiliates to, use Lender’s name (or the name of any of Lender’s Affiliates) in
connection with any of its business operations. Nothing contained in any Loan
Document is intended to permit or authorize Borrower or any of its Affiliates to
contract on behalf of Lender. Further, Borrower hereby agrees that Lender or any
Affiliate of Lender may (i) disclose a general description of transactions
arising under the Loan Documents for advertising, marketing or other similar
purposes and (ii) use Borrower’s or any Guarantor’s name, logo or other indicia
germane to such party in connection with such advertising, marketing or other
similar purposes.

 

12.11. Release of Lender

 

Notwithstanding any other provision of any Loan Document, Borrower by entering
into this Agreement, shall be deemed to voluntarily, knowingly, unconditionally
and irrevocably, with specific and express intent, for and on behalf of itself,
it managers, members, directors, officers, employees, stockholders, Affiliates,
agents, representatives, accountants, attorneys, successors and assigns and
their respective Affiliates (collectively, the “Releasing Parties”), hereby
fully and completely releases and forever discharges the Indemnified Parties and
any other Person or insurer which may be responsible or liable for the acts or
omissions of any of the Indemnified Parties, or who may be liable for the injury
or damage resulting therefrom (collectively, with the Indemnified Parties, the
“Released Parties”), of and from any and all actions, causes of action, damages,
claims, obligations,

 

37



--------------------------------------------------------------------------------

liabilities, costs, expenses and demands of any kind whatsoever, at law or in
equity, matured or unmatured, vested or contingent, that any of the Releasing
Parties has against any of the Released Parties as of the date of the Closing.
Borrower acknowledges that the foregoing release is a material inducement to
Lender’s decision to extend to Borrower the financial accommodations hereunder
and has been relied upon by Lender in agreeing to make the Loans.

 

12.12. Agent

 

Lender and its successors and assigns hereby (i) designate and appoint
CapitalSource Finance LLC, a Delaware limited liability company, and its
successors and assigns (“CapitalSource”), to act as agent for Lender and its
successors and assigns under this Agreement and all other Loan Documents, (ii)
irrevocably authorize CapitalSource to take all actions on its behalf under the
provision of this Loan Agreement and all other Loan Documents, and (iii) to
exercise all such powers and rights, and to perform all such duties and
obligations hereunder and thereunder. CapitalSource, on behalf of Lender, shall
hold all Collateral, payments of principal and interest, fees, charges and
collections received pursuant to this Agreement and all other Loan Documents.
Borrower acknowledges that Lender and its successors and assigns transfer and
assign to CapitalSource the right to act as Lender’s agent to enforce all rights
and perform all obligations of Lender contained herein and in all of the other
Loan Documents. Borrower shall within ten (10) Business Days after Lender’s
reasonable request, take such further actions, obtain such consents and
approvals and duly execute and deliver such further agreements, amendments,
assignments, instructions or documents as Lender may request to evidence the
appointment and designation of CapitalSource as agent for Lender and other
financial institutions from time to time party hereto and to the other Loan
Documents.

 

[Remainder of Page Intentionally Left Blank]

 

 

38



--------------------------------------------------------------------------------

Signature 1 of 3 Pages to Revolving Credit, Term Loan and

Security Agreement Access Worldwide Communications, Inc.

 

IN WITNESS WHEREOF, each of the parties has duly executed this Revolving Credit
Term Loan and Security Agreement as of the date first written above.

 

ACCESS WORLDWIDE COMMUNICATIONS, INC.

By:

 

 

--------------------------------------------------------------------------------

    Georges André, Senior Vice President

 

Address:

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Telephone:

 

 

--------------------------------------------------------------------------------

 

Fax:

 

 

--------------------------------------------------------------------------------

 

ASH CREEK, INC.

By:

 

 

--------------------------------------------------------------------------------

    Georges André, Vice President

 

Address:

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Telephone:

 

 

--------------------------------------------------------------------------------

 

Fax:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Signature 2 of 3 Pages to Revolving Credit, Term Loan and

Security Agreement Access Worldwide Communications, Inc.

 

AWWC NEW JERSEY HOLDINGS, INC.

By:

 

 

--------------------------------------------------------------------------------

    Georges André, Vice President

 

Address:

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Telephone:

 

 

--------------------------------------------------------------------------------

 

Fax:

 

 

--------------------------------------------------------------------------------

 

TELEMANAGEMENT SERVICES, INC.

By:

 

 

--------------------------------------------------------------------------------

    Georges André, Vice President

 

Address:

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Telephone:

 

 

--------------------------------------------------------------------------------

 

Fax:

 

 

--------------------------------------------------------------------------------

 

TLM HOLDINGS CORP.

By:

 

 

--------------------------------------------------------------------------------

    Georges André, Vice President

 

Address:

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Telephone:

 

 

--------------------------------------------------------------------------------

 

Fax:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Signature 3 of 3 Pages to Revolving Credit, Term Loan and

Security Agreement Access Worldwide Communications, Inc.

 

CAPITALSOURCE FINANCE LLC

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

CapitalSource Finance LLC 4445 Willard Avenue, 12th Floor Chevy Chase, MD 20815
Attention: Healthcare Finance Group, Portfolio Manager Telephone: (301) 841-2700
FAX: (301) 841-2340 E-Mail: dcole@capitalsource.com



--------------------------------------------------------------------------------

EXHIBIT A

 

Borrowing Certificate



--------------------------------------------------------------------------------

EXHIBIT B

 

Settlement Agreement—Ann Holmes



--------------------------------------------------------------------------------

EXHIBIT C

 

Subordination Agreement—Lee Edelstein



--------------------------------------------------------------------------------

EXHIBIT D

 

Guaranty Agreement of Shawkat Raslan

 



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 2.4

  

Borrower’s Accounts for Disbursement of Advances

Schedule 2.6

  

Borrower’s Accounts for Disbursement of Term Loan

Schedule 5.2

  

Required Consents

Schedule 5.3

  

Subsidiaries, Capitalization and Ownership Interests

Schedule 5.4

  

Properties

Schedule 5.5

  

Lease Agreements

Schedule 5.6

  

Litigation

Schedule 5.8

  

Tax Returns

Schedule 5.10

  

ERISA Disclosures

Schedule 5.11

  

Intellectual Property

Schedule 5.15

  

Schedule of Existing Indebtedness

Schedule 5.16

  

Schedule of Other Agreements

Schedule 5.17

  

Schedule of Insurance Policies

Schedule 5.18A

  

Schedule of Formerly Used Business Names

Schedule 5.18B

  

Schedule of Current Offices

Schedule 6.8

  

Further Assurances and Post Closing Deliverables

Schedule 7.2

  

Schedule of Permitted Indebtedness

Schedule 7.3

  

Schedule of Permitted Liens

Schedule 7.5

  

Schedule of Permitted Management Fees

Schedule 7.6

  

Schedule of Permissible Transactions with Affiliates



--------------------------------------------------------------------------------

ANNEX I

 

FINANCIAL COVENANTS

 

1) Minimum EBITDA

 

Borrower shall not permit its EBITDA for the Test Period to be less than the
following amounts for the months indicated:

 

June 2003:

   $ 61,000

July 2003:

   $ 326,000

August 2003:

   $ 437,000

September 2003:

   $ 444,000

October 2003:

   $ 1,221,000

November 2003:

   $ 2,031,000

December 2003:

   $ 2,223,000

January 2004:

   $ 1,544,000

February 2004:

   $ 773,000

March 2004:

   $ 293,000

April 2004:

   $ 405,000

May 2004:

   $ 652,000

June 2004:

   $ 825,000

July 2004:

   $ 696,000

August 2004:

   $ 473,000

September 2004:

   $ 689,000

October 2004:

   $ 1,290,000

November 2004:

   $ 1,290,000

December 2004:

   $ 1,290,000

January 2005:

   $ 1,544,000

February 2005:

   $ 773,000

March 2005:

   $ 293,000

April 2005:

   $ 405,000

May 2005:

   $ 652,000

June 2005:

   $ 825,000

July 2005:

   $ 696,000

August 2005:

   $ 473,000

September 2005:

   $ 689,000

October 2005:

   $ 1,290,000

November 2005:

   $ 1,290,000

December 2005:

   $ 1,290,000

January 2006:

   $ 1,544,000

February 2006:

   $ 773,000

March 2006:

   $ 293,000

April 2006:

   $ 405,000

May 2006:

   $ 652,000

June 2006 and thereafter:

   $ 825,000

 

Annex 1



--------------------------------------------------------------------------------

2) Fixed Coverage Ratio (EBITDA/Fixed Charges)

 

Borrower shall not permit its Fixed Charge Coverage Ratio for the Test Period to
be less than the following amount for the months indicated:

 

June 2003:

   0.18

July 2003:

   1.00

August 2003:

   1.35

September 2003:

   1.00

October 2003:

   1.21

November 2003:

   1.29

December 2003:

   1.26

January 2004:

   1.26

February 2004:

   1.30

March 2004:

   1.00

April 2004:

   1.03

May 2004:

   1.09

June 2004:

   1.12

July 2004:

   1.09

August 2004:

   1.01

September 2004:

   1.09

October 2004 and thereafter:

   1.22

 

3) Cash Velocity

 

Collections of Borrower’s Accounts shall not be less than $3,750,000 for each
calendar month during the Term; provided, that upon any violation of or failure
to comply with this covenant Lender shall have the right, in its sole
discretion, to consider for all purposes under the Agreement as though Borrower
actually collected Accounts equal to such minimum required amount.

 

4) Minimum Liquidity and Working Capital

 

At Closing and at all other times Borrower shall have not less than $700,000 of
Available Cash on hand which Lender shall create a reserve for under the
Borrowing Base.

 

For purposes of the covenants set forth in this Annex I, the terms listed below
shall have the following meanings:

 

“Available Cash” shall mean, for and on any date, the sum without duplication of
the following for Borrower: (a) unrestricted cash on hand on such date, (b) Cash
Equivalents held on such date, and (c) the unborrowed Availability on and as of
such date.

 

“Cash Equivalents” shall mean (a) securities issued, or directly and fully
guaranteed or insured, by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than six months from the date
of acquisition, (b) U.S. dollar denominated time deposits, certificates of
deposit and

 

Annex 2



--------------------------------------------------------------------------------

bankers’ acceptances of (i) any domestic commercial bank of recognized standing
having capital and surplus in excess of $500,000,000, or (ii) any bank (or the
parent company of such bank) whose short-term commercial paper rating from
Standard & Poor’s Ratings Services (“S&P”) is at least A-2 or the equivalent
thereof or from Moody’s Investors Service, Inc. (“Moody’s”) is at least P-2 or
the equivalent thereof in each case with maturities of not more than six months
from the date of acquisition (any bank meeting the qualifications specified in
clauses (b)(i) or (ii), an “Approved Bank”), (c) repurchase obligations with a
term of not more than seven days for underlying securities of the types
described in clause (a), above, entered into with any Approved Bank, (d)
commercial paper issued by any Approved Bank or by the parent company of any
Approved Bank and commercial paper issued by, or guaranteed by, any industrial
or financial company with a short-term commercial paper rating of at least A-2
or the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s, or guaranteed by any industrial company with a long term unsecured debt
rating of at least A or A2, or the equivalent of each thereof, from S&P or
Moody’s, as the case may be, and in each case maturing within six months after
the date of acquisition and (e) investments in money market funds substantially
all of whose assets are comprised of securities of the type described in clauses
(a) through (d) above.

 

“EBITDA” shall mean, for any Test Period, the sum, without duplication, of the
following for Borrower, on a consolidated basis: Net Income determined in
accordance with GAAP, plus, (a) Interest Expense, (b) taxes on income, whether
paid, payable or accrued, (c) depreciation expense, (d) amortization expense,
(e) all other non-cash, non-recurring charges and expenses, excluding accruals
for cash expenses made in the ordinary course of business, and (f) loss from any
sale of assets, other than sales in the ordinary course of business, all of the
foregoing determined in accordance with GAAP, minus (a) gains from any sale of
assets, other than sales in the ordinary course of business and (b) other
extraordinary or non-recurring gains.

 

“Fixed Charge Ratio” shall mean, for Borrower collectively on a consolidated
basis, the ratio of (a) EBITDA for the Test Period, to (b) Fixed Charges for the
Test Period.

 

“Fixed Charges” shall mean, the sum of the following: (a) Total Debt Service,
(b) Capital Expenditures, (c) income taxes paid in cash or accrued, and (d)
dividends paid or accrued or declared.

 

“Interest Expense” shall mean, for any Test Period, total interest expense
(including attributable to Capital Leases in accordance with GAAP) fees with
respect to all outstanding Indebtedness including capitalized interest but
excluding commissions, discounts and other fees owed with respect to letters of
credit and bankers’ acceptance financing and net costs under Interest Rate
Agreements.

 

“Interest Rate Agreement” shall mean any interest rate swap, cap or collar
agreement or other similar agreement or arrangement designed to hedge the
position with respect to interest rates.

 

“Net Income” shall mean, the net income (or loss) determined in conformity with
GAAP, provided that there shall be excluded (i) the income (or loss) of any
Person in which any other Person (other than any Borrower) has a joint interest,
except to the extent of the amount of dividends or other distributions actually
paid to a Borrower by such Person, (ii) the income (or loss) of any Person
accrued prior to the date it becomes a Borrower or is merged into or
consolidated with a Borrower or that Person’s assets are acquired by a Borrower,
(iii) the income of any Subsidiary of Borrower to the extent that the
declaration or payment of dividends or similar distributions of that income by
that Subsidiary is not at the time permitted by operation of the terms of the
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, (iv) compensation

 

Annex 3



--------------------------------------------------------------------------------

expense resulting from the issuance of capital stock, stock options or stock
appreciation rights issued to former or current employees, including officers,
of a Borrower, or the exercise of such options or rights, in each case to the
extent the obligation (if any) associated therewith is not expected to be
settled by the payment of cash by a Borrower or any affiliate thereof, and (v)
compensation expense resulting from the repurchase of capital stock, options and
rights described in clause (iv) of this definition of Net Income.

 

“Test Period” shall mean the three most recent calendar months then ended (taken
as one accounting period), or such other period as specified in the Agreement or
any Annex thereto.

 

“Total Debt” shall mean, at any date of determination, for Borrower individually
and collectively on a consolidated and consolidating basis, the total
Indebtedness on such date less cash and Cash Equivalents held on such date.

 

“Total Debt Service” shall mean the sum of (i) scheduled or other required
payments of principal on Indebtedness, and (ii) Interest Expense, in each case
for such period.

 

 

Annex 4



--------------------------------------------------------------------------------

Schedule 6.8

 

Further Assurances and Post Closing Deliverables

 

In accordance with and in furtherance of the provisions of Section 6.8 of the
Agreement, the following actions, items and deliverables will be completed,
taken and/or delivered to Lender’s satisfaction on or before the date specified
below. The failure to take, comply with or provide any of the actions or items
referred to herein on or before such date shall constitute and be deemed an
Event of Default under the Agreement. Nothing in this Schedule 6.8 shall limit
the effect of any provision of the Agreement or Borrowers’ obligations
thereunder. Capitalized terms not otherwise defined in this Schedule 6.8 shall
have the same meaning as in the Agreement.

 

1. On or before 30 days after the Closing Date, Borrower shall cause to be
furnished to Lender Landlord Waiver and Consents duly executed by the respective
landlords and Borrowers with respect to the Borrowers’ for the Borrowers’
locations in Florida, Maryland, New York and Virginia.

 

2. On or before 15 days after the Closing Date, the Borrower shall cause to be
delivered to the Lender foreign qualification and good standing certificates
from the Secretaries of State of (a) Maryland and Virginia, with respect to
Parent, and (b) New York, with respect to AWWC.

 

3. On or before 30 days after the Closing Date, the Borrower shall cause to be
delivered to the Lender complete copies of its insurance policies conforming to
the requirements of the Agreement including with respect to lender loss payable
endorsement satisfactory to Lender.

 

4. On or before 10 days after the Closing Date, Borrower shall deliver to Lender
a copy of the complete and duly executed consulting agreement with Liam Donahue.

 

5. On or before 10 days after the Closing Date, Borrower shall deliver to Lender
all documents required to file the dissolution of the following entities: KW
Acquisition Corp., Sturges Pond, Inc., AWWC Texas I, LP, and Hispanic Market
Connections, Inc., with the appropriate state authorities. Furthermore, Borrower
shall continue to provide any information or payments that may be required by
the states to effect such dissolution, until valid certificates of dissolution
are issued by the appropriate state authorities.

 

6. On or before 10 days after the Closing Date, Borrower shall deliver to
Lender’s counsel complete copies of the Convertible Note Offering documents.

 

 

Appendix 1



--------------------------------------------------------------------------------

APPENDIX A

 

DEFINITIONS

 

“Accounts” shall mean all “accounts” (as defined in the UCC) of Borrower (or, if
referring to another Person, of such other Person), including without
limitation, accounts, accounts receivables, monies due or to become due and
obligations in any form (whether arising in connection with contracts, contract
rights, Instruments, General Intangibles or Chattel Paper), in each case whether
arising out of goods sold or services rendered or from any other transaction and
whether or not earned by performance, now or hereafter in existence, and all
documents of title or other documents representing any of the foregoing, and all
collateral security and guaranties of any kind, now or hereafter in existence,
given by any Person with respect to any of the foregoing.

 

“Account Debtor” shall mean any Person who is obligated under an Account.

 

“Advance” shall mean a borrowing under the Revolving Facility. Any amounts paid
by Lender on behalf of Borrower or any Guarantor under any Loan Document shall
be an Advance for purposes of the Agreement.

 

“Affiliate” shall mean, as to any Person, any other Person (a) that, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person, (b) who is a director or officer (i) of
such Person, (ii) of any Subsidiary of such Person, or (iii) of any Person
described in clause (a) above with respect to such Person, or (c) which,
directly or indirectly through one or more intermediaries, is the beneficial or
record owner (as defined in Rule 13d-3 of the Securities Exchange Act of 1934,
as amended, as the same is in effect on the date hereof) of five percent (5%) or
more of any class of the outstanding voting stock, securities or other equity or
ownership interests of such Person. For purposes of this definition, the term
“control” (and the correlative terms, “controlled by” and “under common control
with”) shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, whether through ownership
of securities or other interests, by contract or otherwise. “Affiliate” shall
include any Subsidiary.

 

“Applicable Rate” shall mean the interest rates applicable from time to time to
Advances under the Agreement.

 

“Borrowing Base” shall mean, as of any date of determination, the net
collectible U.S. Dollar value of Eligible Receivables, as determined with
reference to the most recent Borrowing Certificate and otherwise in accordance
with the Agreement; provided, however, that if as of such date the most recent
Borrowing Certificate is of a date more than four Business Days before or after
such date, the Borrowing Base shall be determined by Lender in its Permitted
Discretion.

 

“Borrowing Certificate” shall mean a Borrowing Certificate substantially in the
form of Exhibit A.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which the Federal Reserve or Lender is closed.

 

“Capital Expenditures” shall mean, for any Test Period, the sum (without
duplication) of all expenditures (whether paid in cash or accrued as
liabilities) during the Test Period that are or should be treated as capital
expenditures under GAAP.

 

Appendix 1



--------------------------------------------------------------------------------

“Capital Lease” shall mean, as to any Person, a lease of any interest in any
kind of property or asset by that Person as lessee that is, should be or should
have been recorded as a “capital lease” in accordance with GAAP.

 

“Capitalized Lease Obligations” shall mean all obligations of any Person under
Capital Leases, in each case, taken at the amount thereof accounted for as a
liability in accordance with GAAP.

 

“Change of Control” shall mean, with respect to any Borrower or Guarantor, the
occurrence of any of the following: (i) a merger, consolidation, reorganization,
recapitalization or share or interest exchange, sale or transfer or any other
transaction or series of transactions in which its stockholders, managers,
partners or interest holders immediately prior to such transaction or series of
transactions receive, in exchange for the stock or interests owned by them,
cash, property or securities of the resulting or surviving entity or any
Affiliate thereof, and, as a result thereof, Persons who, individually or in the
aggregate, were holders of 50% or more of its voting stock, securities or
equity, partnership or ownership interests immediately prior to such transaction
or series of transactions hold less than 50% of the voting stock, securities or
other equity, partnership or ownership interests of the resulting or surviving
entity or such Affiliate thereof, calculated on a fully diluted basis, (ii) a
direct or indirect sale, transfer or other conveyance or disposition, in any
single transaction or series of transactions, of all or substantially all of its
assets, (iii) the initial public offering of its securities, or (iv) any “change
in/of control” or “sale” or “disposition” or similar event as defined in any
document governing indebtedness of such Person which gives the holder of such
indebtedness the right to accelerate or otherwise require payment of such
indebtedness prior to the maturity date thereof.

 

“Charter and Good Standing Documents” shall mean, for each Borrower (i) a copy
of the certificate of incorporation or formation (or other charter document)
certified as of a date satisfactory to Lender before the Closing Date by the
applicable Governmental Authority of the jurisdiction of incorporation or
organization of such Borrower, (ii) a copy of the bylaws or similar
organizational documents of Borrower certified as of a date satisfactory to
Lender before the Closing Date by the corporate secretary or assistant secretary
of such Borrower, (iii) an original certificate of good standing as of a date
acceptable to Lender issued by the applicable Governmental Authority of the
jurisdiction of incorporation or organization of such Borrower and of every
other jurisdiction in which such Borrower has an office or conducts business or
is otherwise required to be in good standing, and (iv) copies of the resolutions
of the Board of Directors or managers (or other applicable governing body) and,
if required, stockholders, members or other equity owners authorizing the
execution, delivery and performance of the Loan Documents to which such Borrower
is a party, certified by an authorized officer of such Person as of the Closing
Date.

 

“Chattel Paper” shall mean chattel paper as defined in Section 9-102 of the UCC.

 

“Closing” shall mean the satisfaction, or written waiver by Lender, of all of
the conditions precedent set forth in the Agreement required to be satisfied
prior to the consummation of the transactions contemplated hereby.

 

“Closing Date” shall mean the date the Closing occurs.

 

“Collateral” shall mean, collectively and each individually, all collateral
and/or security granted to Lender by the Borrower and/or Guarantors pursuant to
the Loan Documents.

 

“Collateral Patent, Trademark, Copyright Security Agreement” shall mean any
patent, trademark or copyright security agreement or acknowledgement executed by
and between Borrower and/or any Guarantor and Lender, as such may be modified,
amended or supplemented from time to time.

 

Appendix 2



--------------------------------------------------------------------------------

“Debtor Relief Law” shall mean, collectively, the Bankruptcy Code of the United
States of America and all other applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws from time to time in effect affecting the rights
of creditors generally, as amended from time to time.

 

“Default” shall mean any event, fact, circumstance or condition that, with the
giving of applicable notice or passage of time or both, would constitute or be
or result in an Event of Default.

 

“Deposit Account” shall mean, collectively, the Lockbox Account and all bank or
other depository accounts of any Borrower.

 

“Distribution” shall mean any fee, payment, bonus or other remuneration of any
kind, and any repayment of or debt service on loans or other indebtedness.

 

“Eligible Billed Receivables” shall mean each Account (other than Eligible
Pre-billed Receivables and Eligible Unbilled Receivables, which Eligible
Pre-billed Receivables and Eligible Unbilled Receivables shall become Eligible
Billed Receivables only upon satisfaction of the terms of this definition of
Eligible Billed Receivables) arising in the ordinary course of Borrower’s
business from the sale of goods or rendering of Services which Lender, in its
Permitted Discretion, deems an Eligible Receivable unless:

 

(a) it is not subject to a valid perfected first priority security interest in
favor of Lender, subject to no other Lien;

 

(b) it is not evidenced by an invoice, statement or other documentary evidence
satisfactory to Lender; provided, that Lender in its Permitted Discretion may
from time to time include as Accounts that are not evidenced by an invoice,
statement or other documentary evidence satisfactory to Lender as Eligible
Billed Receivables and determine the advance rate, liquidity factors and
reserves applicable to Advances made on any such Accounts;

 

(c) it arises out of services rendered or a sale made to, or out of any other
transaction between with, one or more Affiliates of any Borrower;

 

(d) it remains unpaid for longer than the earlier of (i) 150 calendar days after
the first to occur of the claim date or invoice date, and (ii) 150 calendar days
after the applicable services were rendered;

 

(e) with respect to all Accounts owed by any particular Account Debtor and/or
its Affiliates, if more than twenty 20% of the aggregate balance of all such
Accounts owing from such Account Debtor and/or its Affiliates remain unpaid for
longer than the earlier of (i) 150 calendar days after the first to occur of the
claim date or invoice date, and (ii) 150 calendar days after the applicable
services were rendered;

 

(f) with respect to all Accounts owed by any particular Account Debtor and/or
its Affiliates, 25% or more of all such Accounts are not deemed Eligible Billed
Receivables for any reason hereunder (which percentage may, in Lender’s
Permitted Discretion, be increased or decreased);

 

(g) with respect to all Accounts owed by any particular Account Debtor and/or
its Affiliates, if such Accounts exceed 20% of the net collectible dollar value
of all Eligible Billed Receivables at any one time (which percentage may, in
Lender’s Permitted Discretion, be increased or decreased);

 

Appendix 3



--------------------------------------------------------------------------------

(h) any covenant, agreement, representation or warranty contained in any Loan
Document with respect to such Account has been breached and remains uncured;

 

(i) the Account Debtor for such Account has commenced a voluntary case under any
Debtor Relief Law or has made an assignment for the benefit of creditors, or a
decree or order for relief has been entered by a court having jurisdiction in
respect of such Account Debtor in an involuntary case under any Debtor Relief
Law, or any other petition or application for relief under any Debtor Relief Law
has been filed against such Account Debtor, or such Account Debtor has failed,
suspended business, ceased to be solvent, called a meeting of its creditors, or
has consented to or suffered a receiver, trustee, liquidator or custodian to be
appointed for it or for all or a significant portion of its assets or affairs,
or Borrower, in the ordinary course of business, should have known of any of the
foregoing;

 

(j) it arises from the sale of property or services rendered to one or more
Account Debtors outside the continental United States or that have their
principal place of business or chief executive offices outside the continental
United States;

 

(k) it represents the sale of goods or rendering of services to an Account
Debtor on a bill-and-hold, guaranteed sale, sale-and-return, sale on approval,
consignment or any other repurchase or return basis or is evidenced by Chattel
Paper or an Instrument of any kind or has been reduced to judgment;

 

(l) the applicable Account Debtor for such Account is any Governmental
Authority, unless rights to payment of such Account have been assigned to Lender
pursuant to the Assignment of Claims Act of 1940, as amended (31 U.S.C. Section
3727, et seq. and 41 U.S.C. Section 15, et seq.), or otherwise all with
applicable statutes or regulations respecting the assignment of government
Accounts have been complied with;

 

(m) it is subject to any offset, credit (including any resource or other income
credit or offset) deduction, defense, discount, chargeback, freight claim,
allowance, adjustment, dispute or counterclaim, or is contingent in any respect
or for any reason (provided, however that an Account Debtor’s contractual rights
to Customer Audit shall not disqualify said Account from classification as an
Eligible Billed Receivable unless Borrower or Lender has reason to believe that
the Account subject to offset, credit, deduction, defense, discount, chargeback
freight claim, allowance, adjustment, dispute or counterclaim as a result of
such Customer Audit or otherwise);

 

(n) there is any agreement with an Account Debtor for any deduction from such
Account, except for discounts or allowances made in the ordinary course of
business for prompt payment, all of which discounts or allowances are reflected
in the calculation of the face value of each invoice related thereto, such that
only the discounted amount of such Account after giving effect to such discounts
and allowances shall be considered an Eligible Billed Receivable;

 

(o) any return, rejection or repossession of goods or services related to it has
occurred;

 

(p) it is not payable to Borrower;

 

(q) Borrower has agreed to accept or has accepted any non-cash payment for such
Account;

 

(r) with respect to any Account arising from the sale of goods, the goods have
not been shipped to the Account Debtor or its designee;

 

Appendix 4



--------------------------------------------------------------------------------

(s) with respect to any Account arising from the performance of Services, the
Services have not been actually performed or the Services were undertaken in
violation of any law; or

 

(t) such account fails to meet such other specifications and requirements which
may from time to time be established by Lender or is not otherwise satisfactory
to Lender, as determined in Lender’s Permitted Discretion.

 

“Eligible Receivables” shall mean, collectively, Eligible Billed Receivables,
Eligible Pre-billed Receivables and Eligible Unbilled Receivables.

 

“Eligible Pre-billed Receivables” shall mean each Account (other than Eligible
Billed Accounts and Eligible Unbilled Accounts) derived from the rendering of
services in the ordinary course of business by the Borrower’s AM Medica division
that relate to amounts billed by the Borrower for organizing strategic medical
educational meetings that are billed prior to the start date of such meetings
which Lender, in its sole discretion, deems an Eligible Pre-billed Receivable
and that otherwise would satisfy the criteria for Eligible Billed Receivables
but for the fact that a portion of the services, for which the Account Debtor is
receiving an invoice, have not been provided.

 

“Eligible Unbilled Receivables” shall mean each Account (other than Eligible
Billed Accounts and Eligible Pre-Billed Accounts) arising in the ordinary course
of Borrower’s business from the rendering of services by the Borrower’s AM
Medica division that relate to amounts earned by the Borrower for organizing
strategic medical educational meetings and which relate to meetings that have
occurred which Lender, in its sole discretion, deems an Eligible Unbilled
Receivables and that otherwise would satisfy the criteria for Eligible Billed
Receivables but for the fact that an invoice has not been rendered to the
Account Debtor.

 

“Environmental Laws” shall mean, collectively and each individually, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Superfund Amendment and Reauthorization Act of 1986, the Resource
Conservation and Recovery Act, the Toxic Substances Control Act, the Clean Air
Act, the Clean Water Act, any other “Superfund” or “Superlien” law and all other
federal, state and local and foreign environmental, land use, zoning, health,
chemical use, safety and sanitation laws, statutes, ordinances and codes
relating to the protection of the environment and/or governing the use, storage,
treatment, generation, transportation, processing, handling, production or
disposal of Hazardous Substances, in each case, as amended, and the rules,
regulations, policies, guidelines, interpretations, decisions, orders and
directives of Governmental Authorities with respect thereto.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder.

 

“Event of Default” shall mean the occurrence of any event set forth in Article
VIII.

 

“Excess Cash Flow” shall mean, for any Test Period, without duplication, an
amount equal to the sum of (i) consolidated net income or loss of Borrower for
such period, plus (ii) an amount equal to the amount of depreciation expenses,
amortization expense (including the amortization of goodwill), accrued non-cash
interest expense and all other non-cash charges deducted in arriving at such
consolidated net income or loss, plus (iii) an amount equal to the aggregate net
cash proceeds of the sale, lease, transfer or other disposition of assets by
Borrower during such period to the extent not required to be applied to
mandatory prepayments or payments on the Loans, plus (iv) an amount equal to the
net loss on the sale, lease, transfer or other disposition of assets by Borrower
during such period to the extent deducted in arriving at such consolidated net
income or loss, plus (v) without duplication of other items

 

Appendix 5



--------------------------------------------------------------------------------

included in this definition, an amount equal to any tax refunds or credits
received by Borrower during such period, less (vi) an amount equal to the
permitted Capital Expenditures of Borrower for such period, less (vii) an amount
equal to the sum of all regularly scheduled payments and optional and mandatory
prepayments of principal on Indebtedness for money borrowed of Borrower (other
than on the Revolving Loans) actually made during such period to the extent
permitted hereunder, less (viii) an amount equal to the net gain on the sale,
lease, transfer or other disposition of assets by Borrower during such period to
the extent included in arriving at such consolidated net income or loss.

 

“Fair Valuation” shall mean the determination of the value of the consolidated
assets of a Person on the basis of the amount which may be realized by a willing
seller within a reasonable time through collection or sale of such assets at
market value on a going concern basis to an interested buyer who is willing to
purchase under ordinary selling conditions in an arm’s length transaction.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time as applied by nationally recognized
accounting firms.

 

“Government Account” shall be defined to mean all Accounts and Receivables
arising out of or with respect to any Government Contract.

 

“Government Contract” shall be defined to mean all contracts with the United
States Government or with any agency thereof, and all amendments thereto.

 

“Governmental Authority” shall mean any federal, state, municipal, national,
local or other governmental department, court, commission, board, bureau, agency
or instrumentality or political subdivision thereof, or any entity or officer
exercising executive, legislative or judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case, whether
of the United States or a state, territory or possession thereof, a foreign
sovereign entity or country or jurisdiction or the District of Columbia.

 

“Guarantor” shall mean, collectively and each individually, Shawkat Raslan and
all other guarantors of the Obligations or any part thereof.

 

“Guaranty” shall mean, collectively and each individually, all guarantees
executed by any Guarantors.

 

“Hazardous Substances” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, hazardous wastes, hazardous or toxic substances or related materials
as defined in or subject to any applicable Environmental Law.

 

“Healthcare Laws” shall mean all applicable statutes, laws, ordinances, rules
and regulations of any Governmental Authority with respect to regulatory matters
primarily relating to patient healthcare, healthcare providers and healthcare
services (including without limitation Section 1128B(b) of the Social Security
Act, as amended, 42 U.S.C. Section 1320a-7(b) (Criminal Penalties Involving
Medicare or State Health Care Programs), commonly referred to as the “Federal
Anti-Kickback Statute,” and the Social Security Act, as amended, Section 1877,
42 U.S.C. Section 1395nn (Prohibition Against Certain Referrals), commonly
referred to as “Stark Statute”).

 

“Indebtedness” of any Person shall mean, without duplication, (a) all items
which, in accordance with GAAP, would be included in determining total
liabilities as shown on the liability side of the balance sheet of such Person
as of the date as of which Indebtedness is to be determined, including

 

Appendix 6



--------------------------------------------------------------------------------

any lease which, in accordance with GAAP would constitute Indebtedness, (b) all
indebtedness secured by any mortgage, pledge, security, Lien or conditional sale
or other title retention agreement to which any property or asset owned or held
by such Person is subject, whether or not the indebtedness secured thereby shall
have been assumed, (c) all indebtedness of others which such Person has directly
or indirectly guaranteed, endorsed (otherwise than for collection or deposit in
the ordinary course of business), discounted or sold with recourse or agreed
(contingently or otherwise) to purchase or repurchase or otherwise acquire, or
in respect of which such Person has agreed to supply or advance funds (whether
by way of loan, stock, equity or other ownership interest purchase, capital
contribution or otherwise) or otherwise to become directly or indirectly liable.

 

“Insurer” shall mean a Person that insures another Person against any costs
incurred in the receipt by such other Person of Services, or that has an
agreement with any Borrower to compensate it for providing Services to such
Person.

 

“Inventory” shall mean all “inventory” (as defined in the UCC) of Borrower (or,
if referring to another Person, of such other Person), now owned or hereafter
acquired, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing.

 

“Landlord Waiver and Consent” shall mean a waiver/consent in form and substance
satisfactory to Lender from the owner/lessor of any premises not owned by
Borrower at which any of the Collateral is now or hereafter located for the
purpose of providing Lender access to such Collateral, in each case as such may
be modified, amended or supplemented from time to time.

 

“Lien” shall mean any mortgage, pledge, security interest, encumbrance,
restriction, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement or any
lease in the nature thereof), or any other arrangement pursuant to which title
to the property is retained by or vested in some other Person for security
purposes.

 

“Loan” or “Loans” shall mean, individually and collectively, the Term Loan and
all Advances under the Revolving Facility.

 

“Loan Documents” shall mean, collectively and each individually, this Agreement,
the Notes, the Security Documents, the Guaranties, the Stock Pledge Agreements,
the Lockbox Agreements, the Uniform Commercial Code Financing Statements, the
Subordination Agreement, the Landlord Waiver and Consents, the Borrowing
Certificates, and all other agreements, documents, instruments and certificates
heretofore or hereafter executed or delivered to Lender in connection with any
of the foregoing or the Loans, as the same may be amended, modified or
supplemented from time to time.

 

“Loan Reserve” shall mean the $700,000 reserve established on the Closing Date
with respect to the Borrowing Base which reserve shall remain in effect, in the
Permitted Discretion of Lender, until the Obligations are repaid in
full.“Lockbox Accounts” shall mean the accounts maintained by Borrower at the
Lockbox Banks into which all collections or payments on their Accounts and other
Collateral are paid.

 

“Material Adverse Effect” or “Material Adverse Change” shall mean any event,
condition or circumstance or set of events, conditions or circumstances or any
change(s) which (i) has, had or could reasonably be expected to have any
material adverse effect upon or change in the validity or enforceability of any
Loan Document, (ii) has been or could reasonably be expected to be material and
adverse to the value of any of the Collateral or to the business, operations,
prospects, properties, assets, liabilities or condition of Borrower and/or
Guarantors, either individually or taken as a whole, or (iii) has

 

Appendix 7



--------------------------------------------------------------------------------

materially impaired or could reasonably be expected to materially impair the
ability of any Borrower or Guarantor to perform the Obligations or to consummate
the transactions under the Loan Documents executed by such Person.

 

“Minimum Termination Fee” shall mean (for the time period indicated) the amount
equal to (a) 3% of the Facility Cap if the date of notice of such termination is
on or prior to December 31, 2005 and (b) 1.5% of the Facility Cap if the date of
notice of such termination is after December 31, 2005 and prior to the last day
of the Term.

 

“Note” shall mean, collectively and each individually, the Revolving Note and
the Term Note.

 

“Obligations” shall mean all shall mean all present and future obligations,
Indebtedness and liabilities of Borrower and/or Guarantors to Lender at any time
and from time to time of every kind, nature and description, direct or indirect,
secured or unsecured, joint and several, absolute or contingent, due or to
become due, matured or unmatured, now existing or hereafter arising, contractual
or tortious, liquidated or unliquidated, under any of the Loan Documents or
otherwise relating to Notes and/or Loans, including, without limitation, all
applicable fees including, without limitation, the Additional Participation
Fee), charges and expenses and/or all amounts paid or advanced by Lender on
behalf of or for the benefit of any Borrower and/or Guarantor for any reason at
any time, including in each case obligations of performance as well as
obligations of payment and interest that accrue after the commencement of any
proceeding under any Debtor Relief Law by or against any such Person.

 

“Payment Office” shall mean initially the address set forth beneath Lender’s
name on the signature page of the Agreement, and thereafter, such other office
of Lender, if any, which it may designate by notice to Borrower to be the
Payment Office.

 

“Permit” shall mean collectively all licenses, leases, powers, permits,
franchises, certificates, authorizations, approvals, certificates of need,
provider numbers and other rights.

 

“Permitted Discretion” shall mean a determination or judgment made by Lender in
good faith in the exercise of reasonable (from the perspective of a secured
lender) business judgment.

 

“Person” shall mean an individual, a partnership, a corporation, a limited
liability company, a business trust, a joint stock company, a trust, an
unincorporated association, a joint venture, a Governmental Authority or any
other entity of whatever nature.

 

“Prime Rate” shall mean a fluctuating interest rate per annum equal at all times
to the rate of interest announced publicly from time to time by Citibank, N.A.
as its base rate; provided, that such rate is not necessarily the best rate
offered to its customers, and, should Lender be unable to determine such rate,
such other indication of the prevailing prime rate of interest as may reasonably
be chosen by Lender; provided, that each change in the fluctuating interest rate
shall take effect simultaneously with the corresponding change in the Prime
Rate.

 

“Revolver Yield Maintenance Amount” shall mean the product obtained by
multiplying (i) the difference between (A) the all-in effective yield (measured
as a percentage per annum) earned by Lender under the Agreement during the three
(3) full calendar months immediately preceding the date of termination
thereunder, minus (B) the latest published (as published in the Wall Street
Journal) rate preceding the date of notice of termination (or date of
termination if there is no notice of termination) for United States Treasury
Notes or Bills (Bills on a discounted basis shall be converted to a bond
equivalent) with a maturity date closest to the last day of the Term; times (ii)
the average principal

 

Appendix 8



--------------------------------------------------------------------------------

amount of outstanding Advances under the Revolving Facility for the three (3)
calendar months immediately preceding the date of termination under the
Agreement (or date of termination if there is no notice of termination); times
(iii) the quotient of (I) the number of months (full or partial) then-remaining
in the Term, divided by (II) twelve (12).

 

“Revolving Facility Maturity Date” shall have the meaning assigned to such term
in Section 2.2(b).

 

“Revolving Note” shall mean, collectively and each individually, the promissory
note(s) payable to the order of Lender executed by Borrower evidencing the
Revolving Facility, as the same may be modified, amended or supplemented from
time to time.

 

“Security Agreement” shall mean the Security Agreement executed by Borrower in
favor of Lender, as such may be modified, amended or supplemented from time to
time.

 

“Security Documents” shall mean the Notes, this Agreement, Security Agreement,
Guaranties, Collateral Patent, Trademark and Copyright Security Agreement,
Lockbox Agreements, Uniform Commercial Code Financing Statements and all other
documents or instruments necessary to create or perfect the Liens in the
Collateral, as such may be modified, amended or supplemented from time to time.

 

“Subordination Agreement” shall mean the Subordination Agreement with Lee
Edelstein and any other subordination agreements to which Lender and other
service providers or creditors of any Borrower are a party.

 

“Subsidiary” shall mean, (i) as to Borrower, any Person in which more than 50%
of all equity, membership, partnership or other ownership interests is owned
directly or indirectly by Borrower or one or more of its Subsidiaries, and (ii)
as to any other Person, any Person in which more than 50% of all equity,
membership, partnership or other ownership interests is owned directly or
indirectly by such Person or by one or more of such Person’s Subsidiaries.

 

“Term” shall mean the period commencing on the date set forth on the first page
hereof and ending on the date that is three years after the Closing Date.

 

“Term Loan Maturity Date” shall have the meaning assigned to such term in
Section 2.8(b).

 

“Term Note” shall mean, collectively and each individually, the promissory
note(s) payable to the order of Lender executed by Borrower evidencing the Term
Loan, as the same may be modified, amended or supplemented from time to time.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the State of
Maryland from time to time.

 

Appendix 9